                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

NORMA MELGOZA,                                    )
                                                  )
               Plaintiff,                         )
                                                  )           Case No. 17-cv-6819
vs.                                               )
                                                  )           Honorable Mary Rowland
RUSH UNIVERSITY MEDICAL CENTER,                   )           Honorable Gabriel A. Fuentes
                                                  )           Jury Trial Demanded
               Defendant.                         )
                                                  )

         RESPONSE TO PLAINTIFF’S STATEMENT OF ADDITIONAL FACTS

        Defendant, RUSH UNIVERSITY MEDICAL CENTER (“Rush”), pursuant to in

accordance with Local Rules 56.1(a) and 56(b)(3)(C), respectfully submits its response to

Plaintiff, NORMA MELGOZA’s (“Plaintiff”) Statement of Additional Material Facts. (Dkt. No.

168.)

                                           Introduction

        Plaintiff’s law suit centers on claims: (1) whether Rush has violated the Equal Pay Act

during her time as an Associate Vice President from 2014 through 2016; (2) whether Rush

violated Title VII or the Illinois Human Rights Act in connection with her pay; (3) whether Rush

retaliated against her for engaging in alleged protected activity; and (4) whether Plaintiff

experienced any actionable harassment during her employment at Rush. Plaintiff’s voluminous

statement of additional facts is rife with violations of Local Rule 56.1, in that it is composed

almost entirely of statements that are either immaterial to Plaintiff’s claims, not supported by the

record, not supported by the documents cited, or rely on documents that Plaintiff herself created

and has not authenticated. Moreover, many of her statements contain legal arguments as a means

to pack additional pages of argument where otherwise constrained by the 25 page limit for
memoranda of law. As set forth below, the Court should disregard Plaintiff’s statements of

additional fact. Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill. 2009) (“The purpose

of Rule 56.1 statements is…not to make factual or legal arguments.”); IA Rana Enterprises, Inc.

v. City of Aurora, 630 F. Supp. 2d 912, 918 (N.D. Ill. 2009) (disregarding statements of fact for

failure to cite any evidence in support of the facts alleged and statements of “fact” that were

argumentative rather than discrete factual contentions); Malec v. Sanford, 191 F.R.D. 581, 583

(N.D. Ill. 2000) (“Factual allegations not properly supported by citation to the record are

nullities.”); Padilla v. Bailey, 2011 WL 3045991, at *2 (N.D. Ill. July 25, 2011) (striking from

the record statements of fact that mischaracterized the record). Rush identifies the offending

assertions below.

I.     Melgoza’s Qualifications and Background.

       1.      Melgoza has a Bachelor of Arts from Smith College and a Master’s Degree in
Public Administration in Health Policy and management from the Robert F. Wagner Graduate
School of Public Service at New York University (“NYU”). (Exhibit AAA; Exhibit B 9:2-10;
276:14-277:16; 278:14-283:17; Exhibit BBB.) Melgoza received academic awards both at Smith
College and NYU, and was the recipient of the Robert F. Wagner Public Service award during
her years at NYU. (Id., Exhibit CCC)

RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F.

Supp. 2d 709, 712 (N.D. Ill. 2012) (A statement of additional facts must be limited to material

facts - that is, facts which are relevant to the outcome of the issues presented by the movant’s

summary judgment motion.).

        2.       Melgoza was born at Cook County Hospital in Chicago, Illinois, and was raised in
the Pilsen, Little Village, and Back of the Yards neighborhoods in Chicago, Illinois. (Exhibit B
302:7-303:11; Exhibit CCC, P00001022-3.)




                                                 2
RESPONSE:

           This statement is entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F.

Supp. 2d 709, 712 (N.D. Ill. 2012) (A statement of additional facts must be limited to material

facts - that is, facts which are relevant to the outcome of the issues presented by the movant’s

summary judgment motion.).

         3.     Melgoza is a fellow with the American College of Health Care Executives and is
certified in healthcare management. (Exhibit B 285:23-286:15; Exhibit DDD.) In October 2013,
Melgoza received a leadership executive program certificate from the American College of
Health Care Executives. (Exhibit B 286:17-288:2; Exhibit BBB.) Melgoza was selected by the
National Latino Forum for Healthcare Executives as a scholarship recipient for her leadership
abilities and commitment to patient excellence. (Exhibit B 288:21-290:4; Exhibit BBB.)
Melgoza was a board member for National Forum for Latino Healthcare Executives from 2013-
2015 and advocated for the inclusion, promotion and advancement of Latino and Mexican-
American healthcare professionals at Rush and nationwide. (Exhibit DDD; Group Exhibit KKK,
Pl. Ex. 10, Pl. Ex. 12.)

RESPONSE:

           This statement is entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F.

Supp. 2d 709, 712 (N.D. Ill. 2012) (A statement of additional facts must be limited to material

facts - that is, facts which are relevant to the outcome of the issues presented by the movant’s

summary judgment motion.). Further, the documents1 cited do not support Melgoza’s assertion

that she was selected by the National Latino Forum for Healthcare Executives as a scholarship

recipient “for her leadership abilities and commitment to patient excellence.” Malec, 191 F.R.D.

at 583 (N.D. Ill. 2000) (“Factual allegations not properly supported by citation to the record are

nullities.”) Moreover, the documents cited do not support Melgoza’s assertion that she

“advocated for the inclusion, promotion and advancement of Latino and Mexican-American

healthcare professionals at Rush and nationwide.” Id.

       4.    Melgoza has extensive healthcare industry experience that spans over 25 years.
(Exhibit DDD.) Melgoza started her healthcare career at NYU’s Health Research Program as a

1
    Pl. Ex. 10 and Pl. Ex. 12 were not attached to Plaintiff’s Statement of Additional Facts.


                                                             3
research fellow in 1992 where she evaluated the impact of HIV/AIDS education for healthcare
providers. (Exhibit B 278:14-283:17; Exhibit DDD.) Melgoza was a director for the Smith
College Alumnae Association from 2005 to 2008, where she advocated for diversity and access
to higher education for young women and under-represented minority students. (Exhibit B
283:18-284:21; Exhibit DDD.)

RESPONSE:

        This statement is entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F.

Supp. 2d 709, 712 (N.D. Ill. 2012) (A statement of additional facts must be limited to material

facts - that is, facts which are relevant to the outcome of the issues presented by the movant’s

summary judgment motion.). Further, whether Melgoza has “extensive” healthcare experience is

conclusory. De, 912 F. Supp. 2d at 713 (A statement of additional facts is not the proper

province of conclusory allegations).

        5.     Melgoza was part of the Cook County Hospital’s AIDS ward where she worked
side by side with the first pioneers who developed comprehensive models for care of patients
suffering from the HIV/AIDS epidemic in the late 80s. (Exhibit B 132:10-133:5.) Melgoza also
worked at the Hispanic Health Alliance and Alivio Medical Center where she focused on
HIV/AIDS education and implemented immunization outreach strategies to reduce the outbreak
of measles, mumps, rubella and other communicable diseases within the Latino community of
Chicago. (Id.)

RESPONSE:

        This statement is entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F.

Supp. 2d 709, 712 (N.D. Ill. 2012) (A statement of additional facts must be limited to material

facts - that is, facts which are relevant to the outcome of the issues presented by the movant’s

summary judgment motion.). Further, the documents cited do not support the assertions in this

paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by citation to

the record are nullities.”) I

       6.       In 1994, Melgoza worked at Lutheran Medical Center in Brooklyn, New York as
an evening/weekend administrator. (Exhibit BBB.) From 1995 through 2006, Melgoza
contributed to various healthcare initiatives including Illinois Kid Care Program for uninsured
women and children at Mount Sinai Hospital. (Exhibit B 10:23-12:19; Exhibit BBB.) Melgoza
duplicated this program across Illinois at other healthcare systems through the Metropolitan


                                                 4
HealthCare Council. (Exhibit B 12:20-15:9; Exhibit BBB.) Melgoza also ran marketing and
outreach programs at the federally qualified healthcare centers throughout the Westside of
Chicago. (Exhibit B 11:8-15:9; Exhibit BBB.)

RESPONSE:

        This statement is entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F.

Supp. 2d 709, 712 (N.D. Ill. 2012) (A statement of additional facts must be limited to material

facts - that is, facts which are relevant to the outcome of the issues presented by the movant’s

summary judgment motion.). Further, the documents cited do not support that Melgoza

“duplicated this program across Illinois at other healthcare systems through the Metropolitan

HealthCare Council” alone, or that Melgoza “ran marketing and outreach programs at the

federally qualified healthcare centers throughout the Westside of Chicago” alone. Malec, 191

F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”) I

        7.     After graduating from NYU’s graduate program in healthcare management,
Melgoza continued her career at Mount Sinai Health System as assistant to the President, and
was eventually promoted to director of Health Programming and Community Affairs. (Exhibit B
9:13-10:16; Exhibit BBB.) In 2003, she was promoted to director of service lines, where she was
responsible for the oncology services and research operations which included the institutional
review board and clinical trials in cancer and operations. (Exhibit B 15:10-25:23; Exhibit BBB.)
In 2005, Melgoza was promoted to Assistant Vice President of service lines of cancer, medicine,
geriatrics, women & children, and surgery for Mount Sinai Hospital. (Exhibit B 25:24-27:1;
Exhibit BBB.)

RESPONSE:

        This statement is entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F.

Supp. 2d 709, 712 (N.D. Ill. 2012) (A statement of additional facts must be limited to material

facts - that is, facts which are relevant to the outcome of the issues presented by the movant’s

summary judgment motion.).




                                                 5
II.    Melgoza’s Employment at Rush as an Assistant Vice President.

        8.     In November 2006, Melgoza began her employment at Rush as Assistant Vice
President, and continued in that role through October 2010. (Exhibit B 32:20-33:1; Exhibit
BBB.) As Assistant Vice President, Melgoza’s responsibilities included management of
radiology, non-invasive cardiology, neurodiagnostics, breast imaging, bone marrow transplant,
bone marrow transplant clinic, photopheresis, the emergency department, and center of
bioterrorism and emergency management. (Exhibit B 33:1-50:17; Exhibit BBB; Exhibit EEE.) In
addition, Melgoza was the executive leader for the cancer services, the executive leader for
primary care services, and the executive leader for research. (Id.) Melgoza prepared and
managed operational and capital budgets for her departments, developed hiring plans, and
focused on improving patient outcomes. (Id.)

RESPONSE:

       Rush admits that Plaintiff began her employment at Rush as an Assistant Vice President.

       As for the remainder of this paragraph, to the extent that Plaintiff intends this paragraph

to address her duties during the relevant time period of 2014 through 2016, this statement is

entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F. Supp. 2d 709, 712 (N.D.

Ill. 2012) (A statement of additional facts must be limited to material facts - that is, facts which

are relevant to the outcome of the issues presented by the movant’s summary judgment motion.).

The documents cited do not support that Melgoza’s responsibilities included management of the

“center of bioterrorism and emergency management.” Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”) The documents cited

do not support that Melgoza “developed hiring plans.” Id. Plaintiff failed to authenticate Exhibit

EEE because she failed to submit evidence “sufficient to support a finding that the item is what

the proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff

failed to lay any foundation for the admission of Exhibit EEE which constitutes inadmissible

hearsay. See Alexander v. Cit Tech. Fin. Servs., Inc., 217 F. Supp. 2d 867, 882-3 (N.D. Ill. 2002)

(plaintiff’s notes excluded as hearsay); Lupescu v. Napolitano, 700 F. Supp. 2d 962, 967 (N.D.




                                                  6
Ill. 2010) (“[A] court may consider only admissible evidence in assessing a motion for summary

judgment.”).

        9.      Between 2006 and 2010, additional responsibilities were added to Melgoza’s
portfolio, including radiation oncology, medical physics the Chest Pain Center for ST-elevation
myocardial infarction (heart attack), dialysis, transfer center, transfer center agreements,
inpatient plasmapheresis and the opening of new cancer facilities at Rush Oak Park in breast and
radiation oncology and medical physics. (Exhibit B 235:6-12, 335:11-356:7, 369:1-7, 372:24-
375:2; Exhibit BBB; Exhibit EEE.)

RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F.

Supp. 2d 709, 712 (N.D. Ill. 2012) (A statement of additional facts must be limited to material

facts - that is, facts which are relevant to the outcome of the issues presented by the movant’s

summary judgment motion.).The documents cited do not support that Melgoza’s portfolio

included “for ST-elevation myocardial infarction (heart attack), “inpatient plasmapheresis” or

“the opening of new cancer facilities at Rush Oak Park.” Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”) Plaintiff failed to

authenticate Exhibit EEE because she failed to submit evidence “sufficient to support a finding

that the item is what the proponent claims it is” in accordance with Federal Rule of Evidence

901. Moreover, Plaintiff failed to lay any foundation for the admission of Exhibit EEE which

constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).

       10.     In 2006, Melgoza was appointed cancer conference coordinator for Rush’s Cancer
Committee, where she oversaw eight of Rush’s multi-disciplinary cancer conferences
representing 1,600 cancer cases. (Exhibit B 376:8-19; 380:11-18; Exhibit BBB; Exhibit EEE.)

RESPONSE:

       Rush admits that in 2006, Plaintiff was appointed cancer conference coordinator.



                                                   7
       As for the remainder of this paragraph, to the extent that Plaintiff intends this paragraph

to address her duties during the relevant time period of 2014 through 2016, this statement is

entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F. Supp. 2d 709, 712 (N.D.

Ill. 2012) (A statement of additional facts must be limited to material facts - that is, facts which

are relevant to the outcome of the issues presented by the movant’s summary judgment motion.).

The documents cited do not support that Melgoza “oversaw eight of Rush’s multi-disciplinary

cancer conferences representing 1,600 cancer cases.” Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”) Plaintiff failed to

authenticate Exhibit EEE because she failed to submit evidence “sufficient to support a finding

that the item is what the proponent claims it is” in accordance with Federal Rule of Evidence

901. Moreover, Plaintiff failed to lay any foundation for the admission of Exhibit EEE which

constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).

        11.      As an Assistant Vice President, Melgoza was a primary executive leader in the
implementation of the hospital-wide EPIC software system and the migration to an innovative
picture archiving system (PACS) for the new, non-invasive platform in the new hospital tower
and development of EPIC for the emergency department, the 911 emergency response center,
radiology, cardiology, breast imaging and radiation oncology. (Exhibit B 36:4-40:2, 45:1-10;
Exhibit BBB; Exhibit EEE.) As the executive leader of the transfer center, Melgoza introduced
new technology to facilitate the transfer of patients from hospitals throughout Illinois and Iowa
by assigning inpatient beds with priority based on acuity and clinical algorithms. (Exhibit B
71:12-72:3, 372:24-375:2; Exhibit BBB.) Melgoza integrated clinical services into the transfer
center such as transplant, neurology and neurosciences, cardiology, women and children, and
other critical care clinical disciplines. (Id.) She negotiated and signed over 30 transfer
agreements across Illinois and Iowa. (Id.) Melgoza also designed the chest pain center at Rush to
lower Rush’s response to ST-Elevation myocardial infarctions from 172 minutes to the national
standard of 90 minutes in order to streamline operations between the emergency department and
cardiology. (Exhibit BBB, Exhibit EEE, Group Exhibit KKK, P00001268-87.)




                                                   8
RESPONSE:

       Rush admits that Plaintiff had oversight responsibility for the transfer center and that she

negotiated and signed over 30 transfer agreements with hospitals in Illinois and Iowa.

       As for the remainder of this paragraph, the documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”) Plaintiff failed to authenticate Exhibit EEE because she

failed to submit evidence “sufficient to support a finding that the item is what the proponent

claims it is” in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff failed to lay

any foundation for the admission of Exhibit EEE which constitutes inadmissible hearsay. See

Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F.

Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing a motion for

summary judgment.”).

        12.     Melgoza is a founding member of Rush’s Diversity Leadership Council (now
called the Diversity Leadership Group), and also a member of Rush’s Women’s Leadership
Council. (Exhibit EEE; Group Exhibit FFF, P00000385.) The Diversity Leadership Council and
the Women’s Leadership Council were established to increase gender diversity in leadership, and
to promote equitable compensation at Rush. (Exhibit B 90:14-20; RUSH000905-924; Group
Exhibit FFF.) Melgoza was vocal in promoting opportunities for diverse leaders in healthcare,
particularly those of Mexican-American and Latino descent given Rush’s patient population and
its location within the city of Chicago. (Exhibit B 179:11-24, 288:21-290:4; Exhibit Q 125:12--
20; Group Exhibit FFF.)

RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.) Further, the documents cited do

not support the statements made in this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”). Moreover, Plaintiff

failed to authenticate Exhibit EEE because she failed to submit evidence “sufficient to support a

finding that the item is what the proponent claims it is” in accordance with Federal Rule of


                                                  9
Evidence 901. Plaintiff also has failed to lay any foundation for the admission of Exhibit EEE

which constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s

notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only

admissible evidence in assessing a motion for summary judgment.”).

       13.     Mike Dandorph (“Dandorph”), President of Rush, was an executive sponsor of
the Diversity Leadership Counsel. (Exhibit C 28:22-29:15; Exhibit N.) Dandorph admitted in his
personal self-evaluation that he is not an excellent leader. (Exhibit GGG.)

RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.). Further, the documents cited do

not support the remainder of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not

properly supported by citation to the record are nullities.”). Moreover, Plaintiff failed to

authenticate Exhibit N because she failed to submit evidence “sufficient to support a finding that

the item is what the proponent claims it is” in accordance with Federal Rule of Evidence 901.

Plaintiff also failed to lay any foundation for the admission of Exhibit N which constitutes

inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as

hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in

assessing a motion for summary judgment.”).

        14.     Melgoza was the first and only female Mexican-American executive at the AVP
level or higher at Rush until her demotion in 2016. (Exhibit C 56:12-16; Exhibit Q 23:17-23;
25:17-21.) According to Robert Clapp (“Clapp”), Executive Vice President and Executive
Director of Rush Hospitals, and Melgoza’s former supervisor, Melgoza was the first woman
executive leader since the organization’s founding in 1837. (Exhibit B 32:20-22; 72:10-73:1;
111:10-21, 252:12-17; Exhibit TT; Exhibit HHH.) There are no individuals of Mexican national
origin within the top 100 executive leadership positions at Rush. (Exhibit Q 25:17-21; Exhibit C
34:11-17; Exhibit O 75:24-76-4; 126:13-16; Exhibit NNN.)




                                                 10
RESPONSE:

       Rush admits that Robert Clapp was Melgoza’s former supervisor, and that Clapp testified

that Plaintiff was the first woman executive leader since the organization’s founding in 1837.

       As for the remainder of this paragraph, the documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, Plaintiff failed to authenticate Exhibit HHH

because she failed to submit evidence “sufficient to support a finding that the item is what the

proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff

failed to lay any foundation for the admission of Exhibit HHH which constitutes inadmissible

hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay);

Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing

a motion for summary judgment.”).

         15.    Peter Butler (“Butler”), former Rush President, was a member of the Diversity
Leadership Council. (Exhibit Q 21:18-22:15.) Butler was familiar with the Women’s Leadership
Council and efforts to shine light on women’s leadership issues at Rush. (Exhibit Q 31:1-33:2.)
In his retirement farewell at Rush, Butler referred to Rush as a “candy shop” because of his
ability to advance in multiple areas. (Exhibit Q 126:13-19.)

RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.). Further, this statement is

comprised entirely of Plaintiff’s conclusions regarding Butler’s testimony. De, 912 F. Supp. 2d

at 713 (A statement of additional facts is not the proper province of conclusory allegations).

III.   Melgoza’s Promotion to Associate Vice President.

       16.    In November 2010, Melgoza was promoted to Associate Vice President (“AVP”)
at Rush, and worked as an AVP until July 14, 2016. (Exhibit AAA ¶ 20; Exhibit B 68:12-69:4,
95:13-14, 115:17-20, 226:16-19; Exhibit BBB.) Melgoza’s scope was expansive and covered
both complex clinical areas requiring regulatory expertise and support functions. (Exhibit B



                                                 11
384:17-396:12; Exhibit M; Exhibit BBB; Exhibit EEE; Group Exhibit KKK, P00001268-87, Pl.
Ex. 9, Pl. Ex. 10, Pl. Ex. 11, Pl. Ex. 12, Pl. Ex. 13.)

RESPONSE:

         Rush admits that Melgoza was promoted to AVP in November 2010.

         As for the remainder of this paragraph, the documents2 cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, Plaintiff failed to authenticate Exhibit M and

Exhibit EEE because she failed to submit evidence “sufficient to support a finding that the item

is what the proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover,

Plaintiff failed to lay any foundation for the admission of Exhibit M and Exhibit EEE which

constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).

         17.    During her tenure as AVP, additional departments were added to her portfolio,
including: (1) guest relations; (2) interpreter services at Rush’s main campus and Rush Oak Park;
(3) volunteer services; (4) campus wide security services for the clinical operation and academic
facility; (5) emergency preparedness at Rush Oak Park; (6) environmental services; (7) linen
processing; (8) linen distribution; (9) radiation safety; and (10) occupational safety. (Exhibit B
384:17-396:12; Exhibit M; Exhibit EEE.)

RESPONSE:

         Rush admits that Melgoza’s portfolio included guest relations, interpreter services,

volunteer services, the security department, environmental services and occupational safety.

         As for the remainder of this paragraph, the documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, Plaintiff failed to authenticate Exhibit M and


2
 Pl. Ex. 9, Pl. Ex. 10, Pl. Ex. 11, Pl. Ex. 12, and Pl. Ex. 13 were not attached to Plaintiff’s Statement of Additional
Facts.


                                                         12
Exhibit EEE because she failed to submit evidence “sufficient to support a finding that the item

is what the proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover,

Plaintiff failed to lay any foundation for the admission of Exhibit M and Exhibit EEE which

constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).

        18.    Melgoza retained the operations that she had been responsible for as an Assistant
Vice President, including: (1) breast imaging at Rush main campus and Rush Oak Park; (2)
radiation oncology at Rush main campus and Rush Oak Park; (3) medical physics at Rush main
campus and Rush Oak Park (4) bone marrow transplant; (5) bone marrow clinic; (6)
photopheresis; (7) dialysis; (8) plasmapheresis; (9) joint venture between Rush Radiosurgery and
Rush; and (10) emergency management at Rush main campus and Rush Oak Park. (Exhibit B
326:17-328:1, 344:4-11, 355:11-356:7, 359:10-12, 365:19-366:9, 369:1-7; Exhibit M; Exhibit
EEE; Group Exhibit LLL, P00001071-2.) Melgoza continued her executive leadership function
with the cancer committee, the Diversity Leadership Group, the Women’s Leadership Council,
served as a voting member of the Institutional Review Board, and was the services leader for
cancer, dermatology, research and primary care. (Exhibit B 70:23-71:8; 379:4-13; Exhibit E;
Exhibit DDD; Exhibit EEE.)

RESPONSE:

        This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.) Further, the documents cited do

not support that Plaintiff retained the following operations: bone marrow clinic, photopheresis or

joint venture between Rush Radiosurgery and Rush. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”). Moreover, the

documents cited do not support the Plaintiff’s assertion that she was the services leader for

cancer, dermatology, research, and primary care. Malec, 191 F.R.D. at 583 (“Factual allegations

not properly supported by citation to the record are nullities.”). In addition, Plaintiff failed to

authenticate Exhibit M and Exhibit EEE because she failed to submit evidence “sufficient to

support a finding that the item is what the proponent claims it is” in accordance with Federal



                                                  13
Rule of Evidence 901. Plaintiff also failed to lay any foundation for the admission of Exhibit M

and Exhibit EEE which constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3

(plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider

only admissible evidence in assessing a motion for summary judgment.”).

        19.    As AVP, Melgoza was responsible for budgets exceeding $200 million in
revenue, a budget of $80 million, over 700 full time employees, 3.1 million cleanable clinical
square feet, and between nine (9) and eleven (11) clinical support departments at one time.
(Exhibit B 77:1-10; Exhibit BBB; Exhibit III, P00001124-30; Group Exhibit MMM, Pl. Ex. 49.)
Melgoza also had level 4 purchasing authority to spend up to $1,000,000. (Exhibit B 305:19-
307:2.) Executives with purchasing power over $500,000.00 are usually Vice Presidents.
(Exhibit JJJ 34:14-36:4.)

RESPONSE:

           Rush admits that Plaintiff had level four purchasing authority.

           As for the remainder of this paragraph, the documents3 cited do not support the first and

third sentences in this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly

supported by citation to the record are nullities.”) Further, Plaintiff failed to authenticate Exhibit

MMM because she failed to submit evidence “sufficient to support a finding that the item is what

the proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff

failed to lay any foundation for the admission of Exhibit MMM which constitutes inadmissible

hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay);

Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing

a motion for summary judgment.”).

       20.     As AVP, Melgoza also was an executive on call, serving as the most senior level
executive for the entire Rush campus. (Exhibit B 313:22-315:1; Exhibit C 89:24-91:18; Exhibit
TTT 44:23-45:22; Exhibit R 53:18-54:18; Exhibit EEE.)




3
    Pl. Ex. 49 was not attached to Plaintiff’s Statement of Additional Facts.


                                                            14
RESPONSE:

       Rush admits that, as an AVP, Melgoza periodically served as the executive on call.

       As for the remainder of this paragraph, the documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, Plaintiff failed to authenticate Exhibit EEE because

she failed to submit evidence “sufficient to support a finding that the item is what the proponent

claims it is” in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff failed to lay

any foundation for the admission of Exhibit EEE, which constitutes inadmissible hearsay. See

Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F.

Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing a motion for

summary judgment.”).

      21.     Rush consistently rated Melgoza’s job performance as exceeding expectations.
(Group Exhibit KKK.)

RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.).

       22.      Rush’s corporate organizational charts reflected Melgoza’s and others
responsibilities and were modified from time to time. (Group Exhibit LLL.)

RESPONSE:

       The documents cited do not support this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”).

IV.    Melgoza Complained of Unequal Pay and Requested an Equitable Review of Her
       Salary Before She Was Demoted.

        23.     Throughout her employment, Melgoza has kept contemporaneous notes regarding
her daily activities. (Exhibit B 159:1-162:18; Exhibit F; Exhibit L; Exhibit M; Exhibit N; Exhibit
U; Exhibit II; Exhibit QQ; Exhibit CCC; Exhibit HHH; Exhibit III; Group Exhibit MMM.)




                                                 15
Melgoza also created a timeline of her daily activities and meetings at Rush. (Exhibit B 162:19-
164:4; Exhibit M; Exhibit HHH; Group Exhibit MMM, Pl. Ex. 31.)

RESPONSE:

           This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.). Further, Exhibit F, Exhibit QQ,

Exhibit CCC and Exhibit III do not support the first sentence in this paragraph, and the

documents4 cited do not support the second sentence in this paragraph. Malec, 191 F.R.D. at 583

(“Factual allegations not properly supported by citation to the record are nullities.”). Moreover,

Plaintiff failed to authenticate Exhibit L, Exhibit M, Exhibit N, Exhibit U, Exhibit II, Exhibit

HHH and Exhibit MMM because she failed to submit evidence “sufficient to support a finding

that the item is what the proponent claims it is” in accordance with Federal Rule of Evidence

901. Plaintiff also has failed to lay any foundation for the admission of Exhibit L, Exhibit M,

Exhibit N, Exhibit U, Exhibit II, Exhibit HHH and Exhibit MMM which constitute inadmissible

hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay);

Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing

a motion for summary judgment.”).

      24.     Prior to 2016, there was a single woman Vice President at Rush. (Exhibit E;
Group Exhibit LLL, P00000919; Exhibit NNN.)

RESPONSE:

           The documents cited do not support this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”).

        25.    From 2006 through the present, Melgoza expressed her interest in advancing her
career at Rush. (Exhibit UU; Group Exhibit KKK; Group Exhibit MMM, P00001172-1241.)
During Melgoza’s tenure as an AVP, she met with senior executives at Rush on multiple
occasions to inform them about her interest in working as a Vice President, and eventually, the


4
    Pl. Ex. 31 was not attached to Plaintiff’s Statement of Additional Facts.


                                                            16
Chief Operating Office position given her vast portfolio and extensive experience. (Exhibit W
51:19-52:12; Exhibit M; Exhibit HHH; Group Exhibit MMM.)

RESPONSE:

           Rush admits that from 2006 through the present, Plaintiff expressed her interest in

advancing her career at Rush, and that Plaintiff informed Mulroe that her goal was to become

Chief Operating Officer. Nevertheless, these statements are entirely immaterial to Plaintiff’s

claims. De, 912 F. Supp. 2d at 712 (A statement of additional facts must be limited to material

facts.).

           Further, the documents cited do not support the remainder of this paragraph. Malec, 191

F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”). Plaintiff failed to authenticate Exhibit M, Exhibit HHH and Exhibit MMM because

she failed to submit evidence “sufficient to support a finding that the item is what the proponent

claims it is” in accordance with Federal Rule of Evidence 901. Plaintiff also has failed to lay any

foundation for the admission of Exhibit M, Exhibit HHH and Exhibit MMM which constitute

inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as

hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in

assessing a motion for summary judgment.”). Finally, whether Plaintiff has “extensive”

experience is conclusory. De, 912 F. Supp. 2d at 713 (A statement of additional facts is not the

proper province of conclusory allegations).

        26.    In 2006, Melgoza notified her then supervisor, Robert Clapp, that she was
undercompensated based upon the size of her portfolio and the number of responsibilities and
duties she was expected to complete. (Exhibit B 66:12-73:13; Exhibit M.) Melgoza informed
Clapp of her belief that she was underpaid because she was a woman. (Id.)

RESPONSE:

           Rush admits the statements contained in this paragraph.




                                                   17
       Nevertheless, to the extent that Plaintiff intends this paragraph to address her

employment during the relevant time period of 2014 through 2016, this statement is entirely

immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F. Supp. 2d 709, 712 (N.D. Ill. 2012)

(A statement of additional facts must be limited to material facts - that is, facts which are

relevant to the outcome of the issues presented by the movant’s summary judgment motion.).

Further, Plaintiff failed to authenticate Exhibit M because she failed to submit evidence

“sufficient to support a finding that the item is what the proponent claims it is” in accordance

with Federal Rule of Evidence 901. Moreover, Plaintiff failed to lay any foundation for the

admission of Exhibit M which constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d

at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may

consider only admissible evidence in assessing a motion for summary judgment.”).

       27.    Melgoza made numerous requests for a higher salary given her highly-favorable
performance reviews and increased responsibilities. (Id.; Exhibit B 139:22-144:5, 242:20-
247:12; 254:1-11, 507:12-508:6, 528:11-535:22; Exhibit S 131:23-133:18; Exhibit X 55:2-57:11;
Exhibit HHH; Group Exhibit KKK.)

RESPONSE:

       Rush admits that Plaintiff made requests for a higher salary.

       Nevertheless, to the extent that Plaintiff intends this paragraph to address her

employment during the relevant time period of 2014 through 2016, this statement is entirely

immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F. Supp. 2d 709, 712 (N.D. Ill. 2012)

(A statement of additional facts must be limited to material facts - that is, facts which are

relevant to the outcome of the issues presented by the movant’s summary judgment motion.).

Further, none of the documents cited support the statement that Plaintiff made these requests due

to her “highly-favorable performance reviews and increased responsibilities”, including Exhibit

B 139:22-144:5, 242:20-246:9, 246:14-247:12 and Group Exhibit KKK. Malec, 191 F.R.D. at



                                                 18
583 (“Factual allegations not properly supported by citation to the record are nullities.”). Further,

Plaintiff failed to authenticate Exhibit HHH because she failed to submit evidence “sufficient to

support a finding that the item is what the proponent claims it is” in accordance with Federal

Rule of Evidence 901. Moreover, Plaintiff failed to lay any foundation for the admission of

Exhibit HHH which constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3

(plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider

only admissible evidence in assessing a motion for summary judgment.”).

       28.     Rush executives, including its former President, were aware of Melgoza’s
complaints that women at the AVP level were not being promoted to Vice President positions.
(Exhibit Q 35:12-36:11; Exhibit M; Exhibit HHH.)

RESPONSE:

       Rush admits that Melgoza told Butler that she felt she was not at the right title level.

(Exhibit Q 36:1-5), but this paragraph is conclusory to the extent that it states that Rush

executives were aware of Plaintiff’s complaints that women at the AVP level were not being

promoted to VP positions. De, 912 F. Supp. 2d at 713 (A statement of additional facts is not the

proper province of conclusory allegations). This statement also mischaracterizes Butler’s

testimony, in that Butler did not testify that other executives were aware of Plaintiff’s feelings

regarding her title. Padilla v. Bailey, 2011 WL 3045991, at *2 (N.D. Ill. July 25, 2011) (striking

from the record statements of fact that mischaracterized the record).

       As to the remainder of this paragraph, the documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, Plaintiff failed to authenticate Exhibit M and

Exhibit HHH because she failed to submit evidence “sufficient to support a finding that the item

is what the proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover,

Plaintiff has failed to lay any foundation for the admission of Exhibit M and Exhibit HHH which


                                                  19
constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).

       29.     Melgoza met with Dr. David Ansell (“Dr. Ansell”) throughout her employment to
discuss her ignored requests for equal pay and Mulroe’s refusal to conduct a salary review.
(Exhibit B 149:7-150:2; Group Exhibit MMM.) Dr. Ansell told Melgoza that her days would be
numbered if she complained to HR. (Exhibit B 526:18-527:7; 694:6-19.)

RESPONSE:

       The documents cited do not support the first sentence in this paragraph. Malec, 191

F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”) Further, the alleged incident with Dr. Ansell is immaterial because it took place in

2013, which is outside the relevant time period for Plaintiff’s complaint (Ex. B., 525:19-527-:7).

De, 912 F. Supp. 2d at 712 (A statement of additional facts must be limited to material facts.).

Further, Plaintiff failed to authenticate Exhibit MMM because she failed to submit evidence

“sufficient to support a finding that the item is what the proponent claims it is” in accordance

with Federal Rule of Evidence 901. Moreover, Plaintiff failed to lay any foundation for the

admission of Exhibit MMM which constitutes inadmissible hearsay. See Alexander, 217 F. Supp.

2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court

may consider only admissible evidence in assessing a motion for summary judgment.”).

        30.     On April 14, 2015, Melgoza hand-delivered a memorandum addressed to Mulroe,
requesting an equitable review of her salary based on the expansive scope of her duties. (Exhibit
AAA ¶ 40; Exhibit B 528:11-535:22; Exhibit S 135:4-139:9; Exhibit OOO.) Melgoza met with
Mulroe to discuss her request for a salary review in order to be treated equitably and in-line with
other AVPs. (Id.; Exhibit M, Exhibit HHH.) Melgoza put this request in writing because Mulroe
had repeatedly ignored her previous requests. (Exhibit B 528:11-534:21; Exhibit M, Exhibit
HHH.) Mulroe tossed Melgoza’s memorandum, and dismissively ended the meeting without
further discussion. (Exhibit B 533:16-535:22; Exhibit M.)




                                                 20
RESPONSE:

       Rush admits that Melgoza hand-delivered a memorandum addressed to Mulroe, dated

April 14, 2015, which stated “Equity in Salary - Please review my salary based on the dynamic

span of my portfolio, education and experience. I want to be treated and compensated equitably

for my effort based on the market” or that she had a conversation with Mulroe when she

delivered it. (Exhibit B 528:11-529:1; Exhibit OOO).

       As for the remainder of this paragraph, the documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, Plaintiff failed to authenticate Exhibit M and

Exhibit HHH because she failed to submit evidence “sufficient to support a finding that the item

is what the proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover,

Plaintiff failed to lay any foundation for the admission of Exhibit M and Exhibit HHH which

constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).

        31.     On May 18, 2015, Melgoza complained of harassment and discrimination to
Senior Vice President and Chief Operating Officer Cynthia Barginere (“Barginere”), who did not
investigate the complaint. (Exhibit T 107:11-108:5; Exhibit SS.)

RESPONSE:

       The documents cited do not support this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”).

       32.     On January 6, 2016, Melgoza participated in a focus group sponsored by the
Women’s Leadership Council. (Exhibit B 137:16-139:15; Exhibit F; Exhibit HHH; Group
Exhibit FFF, P00000399-409.) Schopp was present at the meeting. (Id.) During this meeting,
Melgoza publicly stated that Mulroe failed to address her wage complaints and that Rush failed
pay her equitably. (Exhibit B 137:16-139:15; Exhibit HHH.) Melgoza was a vocal member of the
Women’s Leadership Council. (Exhibit O 113:4-11; Group Exhibit FFF.)



                                                  21
RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.). The documents cited do not

support the statements in this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not

properly supported by citation to the record are nullities.”). Further, Plaintiff failed to

authenticate Exhibit F and Exhibit HHH because she failed to submit evidence “sufficient to

support a finding that the item is what the proponent claims it is” in accordance with Federal

Rule of Evidence 901. Moreover, Plaintiff failed to lay any foundation for the admission of

Exhibit F and Exhibit HHH which constitute inadmissible hearsay. See Alexander, 217 F. Supp.

2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court

may consider only admissible evidence in assessing a motion for summary judgment.”).

       33.   Rush never investigated Melgoza’s complaints. (Exhibit B 254:24-255:4; Exhibit
O 137:17-138:9; Exhibit X 154:6-12; Group Exhibit MMM.)

RESPONSE:

       The documents cited do not support this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”). Further, Plaintiff

failed to authenticate Exhibit MMM because she failed to submit evidence “sufficient to support

a finding that the item is what the proponent claims it is” in accordance with Federal Rule of

Evidence 901. Moreover, Plaintiff failed to lay any foundation for the admission of Exhibit

MMM which constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3

(plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider

only admissible evidence in assessing a motion for summary judgment.”).

V.     Melgoza’s July 2016 Demotion.

       34.    On July 14, 2016, Rush demoted Melgoza from her position as AVP to Director.
(Exhibit RR ¶ 44; Exhibit B 95:1-24, 223:19-224:9; Exhibit Y 12:1-14.) Melgoza was not


                                                  22
offered a severance package and Human Resources did not make themselves available to discuss
a severance package or the reasoning behind Melgoza’s demotion. (Exhibit B 96:6-102:6,
223:19-224:3, 226:16-231:8; 243:3-244:13; Exhibit L; Exhibit M; Exhibit N; Group Exhibit
MMM, Pl. Ex. 32, Pl. Ex. 34.) Melgoza’s demotion was not performance based. (Exhibit B
98:11-19; 227:10-228:12; Exhibit S 181:16-19; Exhibit L.)

RESPONSE:

           Whether Melgoza was “demoted” is a legal conclusion. Siegel v. Shell Oil Co., 656 F.

Supp. 2d 825, 830 (N.D. Ill. 2009) (“The purpose of Rule 56.1 statements is…not to make

factual or legal arguments.”); De, 912 F. Supp. 2d at 713 (A statement of additional facts is not

the proper province of conclusory allegations). Further, the documents5 cited do not support the

statements in this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly

supported by citation to the record are nullities.”). Moreover, Plaintiff failed to authenticate

Exhibit L, Exhibit M, Exhibit N, and Exhibit MMM because she failed to submit evidence

“sufficient to support a finding that the item is what the proponent claims it is” in accordance

with Federal Rule of Evidence 901. Plaintiff also has failed to lay any foundation for the

admission of Exhibit L, Exhibit M, Exhibit N, and Exhibit MMM which constitute inadmissible

hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay);

Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing

a motion for summary judgment.”).

         35.    As a result of the demotion, Melgoza’s salary was capped due to the salary
grading system at Rush. (Exhibit B 224:1-225:4, 230:1-5; 231:9-14, 246:7-15; Exhibit M;
Exhibit HHH; Group Exhibit MMM, P00000502, P00000519, P00001011) As Director, Melgoza
is at the highest level salary grade, and has no room for growth or promotion. (Exhibit B 243:3-
244:13; Exhibit Y 12:1-18, 21:8-24:11, 100:22-101:20, 102:22-103:14; Exhibit X 87:23-88:7;
Exhibit O 42:3-5; Exhibit LL; Exhibit NN; Exhibit OO; Exhibit PP; Exhibit WWWW.) As
Director, Melgoza is no longer eligible for the Management Incentive Compensation Program
(“MICP”). (Exhibit Y 17:12-20; Group Exhibit MMM, P00001011; Exhibit PPP.) Instead,
Melgoza is eligible to participate in a “shadow incentive plan,” which involves a different payout



5
    Pl. Ex. 32 and Pl. Ex. 34 were not attached to Plaintiff’s Statement of Additional Facts.


                                                            23
schedule from the MICP. (Exhibit Y 17:21-18:20; Exhibit X 82:5-8; Exhibit EE 70:19-76:18;
Exhibit HH; Exhibit QQ.)

RESPONSE:

        Rush admits that Melgoza was assigned the highest grade level for directors. Further,

Plaintiff misrepresents the record when she states that her salary was capped or that there is no

room for growth or promotion. Salary ranges are revised annually based on salary budget

surveys, and pay levels usually change between 2% and 3%. (Exhibit Y 74:15-12.) Rush admits

that, as a Director, Plaintiff was not eligible for the MICP. Nevertheless, when she transitioned to

her new role, Rush provided, and continues to provide, Plaintiff with the opportunity to earn up

to 15% of her current compensation as a departmental incentive target, something not normally

offered to Directors. (Exhibit X 82:5-8.)

        As for the remainder of this paragraph, whether Melgoza was “demoted” is a legal

conclusion. Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill. 2009) (“The purpose of

Rule 56.1 statements is…not to make factual or legal arguments.”); De, 912 F. Supp. 2d at 713

(A statement of additional facts is not the proper province of conclusory allegations). Further,

Plaintiff failed to authenticate Exhibit M, Exhibit HHH and Exhibit MMM because she failed to

submit evidence “sufficient to support a finding that the item is what the proponent claims it is”

in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff failed to lay any

foundation for the admission of Exhibit M, Exhibit HHH and Exhibit MMM which constitute

inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as

hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in

assessing a motion for summary judgment.”). Finally, Exhibit OO and Exhibit PP does not

support this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”).



                                                24
       36.    Rush could have kept Melgoza as an AVP instead of demoting her two levels
down to Director. (Exhibit T 96:12-18; Exhibit S 165:20-166:5; Exhibit W 85:13-86:20; Exhibit
QQQ.)

RESPONSE:

       Whether Melgoza was “demoted” is a legal conclusion, and what Rush could have done

differently is purely speculative and conclusory. Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830

(N.D. Ill. 2009) (“The purpose of Rule 56.1 statements is…not to make factual or legal

arguments.”); De, 912 F. Supp. 2d at 713 (A statement of additional facts is not the proper

province of conclusory allegations).

       37.      Melgoza’s job description was never updated despite her additional
responsibilities, her promotion to AVP, and her demotion to Director. (Exhibit B 488:5-489-13;
Exhibit X 58:9-21; Exhibit RRR.) Melgoza never received a finalized job description after her
demotion. (Exhibit B 489:15-490:18.) When a job changes in a material way, the job description
should be updated. (Exhibit Y 82:16-23; Exhibit SSS.)

RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.). Further, whether Melgoza was

“demoted” is a legal conclusion. Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill.

2009) (“The purpose of Rule 56.1 statements is…not to make factual or legal arguments.”); De,

912 F. Supp. 2d at 713 (A statement of additional facts is not the proper province of conclusory

allegations). Moreover, Plaintiff failed to authenticate Exhibit SSS because she failed to submit

evidence “sufficient to support a finding that the item is what the proponent claims it is” in

accordance with Federal Rule of Evidence 901. Plaintiff also has failed to lay any foundation for

the admission of Exhibit SSS, which constitutes inadmissible hearsay. See Alexander, 217 F.

Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A]

court may consider only admissible evidence in assessing a motion for summary judgment.”).




                                                 25
        38.     Following Rush’s alleged reorganization, Melgoza continued to perform the
duties she was previously responsible for, including those which were allegedly transferred to
Correa. (Exhibit S 165:20-166:5; Exhibit W 85:13-86:20, 102:15-103:1; Exhibit T 7:9-22, 8:24-
10:10; Exhibit EEE.) After her demotion, Melgoza continued her oversight of cancer-related
services. (Id.)

RESPONSE:

       Rush admits that Melgoza continued her oversight of cancer-related services as a Director

under Correa.

       As for the remainder of this paragraph, whether Melgoza was “demoted” is a legal

conclusion. Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill. 2009) (“The purpose of

Rule 56.1 statements is…not to make factual or legal arguments.”); De, 912 F. Supp. 2d at 713

(A statement of additional facts is not the proper province of conclusory allegations). Further, the

documents cited do not support the remainder of this paragraph. Malec, 191 F.R.D. at 583

(“Factual allegations not properly supported by citation to the record are nullities.”). Moreover,

Plaintiff failed to authenticate Exhibit EEE because she failed to submit evidence “sufficient to

support a finding that the item is what the proponent claims it is” in accordance with Federal

Rule of Evidence 901. Plaintiff also failed to lay any foundation for the admission of Exhibit

EEE which constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s

notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only

admissible evidence in assessing a motion for summary judgment.”).

       39.     After her demotion, Melgoza was expected to meet budget deadlines for
departments that were allegedly removed from her portfolio. (Exhibit B 387:5-401:6, 413:16-
414:3; Exhibit HHH; Group Exhibit MMM, P00002053, Pl. Ex. 49, Pl. Ex. 50.) As Director,
Melgoza maintains full oversight over budgets nearing $200 million. (Group Exhibit MMM, Pl.
Ex. 50.)

RESPONSE:

       This statement of fact is based solely on Plaintiff’s own testimony, and mischaracterizes

that testimony. Plaintiff testified that she continued to perform payroll functions, approving


                                                26
invoices and contracts for volunteer services (Ex. B. 391:2-17) and guest relations (Ex. B.,

394:8-11), Padilla v. Bailey, 2011 WL 3045991, at *2 (N.D. Ill. July 25, 2011) (striking from the

record statements of fact that mischaracterized the record).

           As for the remainder of this paragraph, the record6 and documents cited do not support

this remainder of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly

supported by citation to the record are nullities.”). Further, whether Plaintiff was “demoted” is a

legal conclusion. Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill. 2009) (“The purpose

of Rule 56.1 statements is…not to make factual or legal arguments.”); De, 912 F. Supp. 2d at

713 (A statement of additional facts is not the proper province of conclusory allegations).

Moreover, Plaintiff failed to authenticate Exhibit HHH and Exhibit MMM because she failed to

submit evidence “sufficient to support a finding that the item is what the proponent claims it is”

in accordance with Federal Rule of Evidence 901. Plaintiff also has failed to lay any foundation

for the admission of Exhibit HHH and Exhibit MMM which constitute inadmissible hearsay. See

Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F.

Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing a motion for

summary judgment.”).

        40.    In or about March 2017, Melgoza’s oversight of the dialysis department was
given to Mulroe. (Exhibit B 371:13-372:4; Exhibit EEE.) Melgoza was assigned additional
duties including apheresis and the cell processing lab. (Exhibit W 37:14-16; Exhibit DDD.)

RESPONSE:

           The documents cited do not support this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”). Further, Plaintiff

failed to authenticate Exhibit EEE because she failed to submit evidence “sufficient to support a



6
    Pl. Ex. 49 and Pl. Ex. 50 were not attached to Plaintiff’s Statement of Additional Facts.


                                                            27
finding that the item is what the proponent claims it is” in accordance with Federal Rule of

Evidence 901. Moreover, Plaintiff failed to lay any foundation for the admission of Exhibit EEE

which constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s

notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only

admissible evidence in assessing a motion for summary judgment.”).

VI.    Advancement Within Rush.

        41.    A Vice President’s role typically includes duties outside of Rush’s main campus.
(Exhibit O 84:4-86:21.) Vice Presidents are typically responsible for three or more of Rush
departments. (Exhibit TTT.) There is no limit on the number of AVPs or Vice President
positions. (Exhibit Q 16:3-8.)

RESPONSE:

       Rush admits that there is no limit on the number of AVP or VP positions at Rush.

       As for the remainder of this paragraph, the documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, the record evidence cited does not support the

statement that the VP’s role typically includes duties outside of Rush’s main campus. Schopp

testified that “the senior vice presidents in general had responsibility or impact outside of the

four walls”, but “could be inside the four walls potentially.” (Exhibit O 86:14-16, 86:19-20.)

        42.     Defendant’s Compensation Guide for Managers defines an “equity adjustment” as
“[a] pay increase given to increase an employee’s base pay to make it more equitable with the
pay rates of other, similarly performing employees in the same job.” (Exhibit UUU.) The
Compensation Guide further explains that “[i]nternal equity is the concept that jobs within an
organization that are similar in scope, complexity, and responsibility should be paid similar
amounts and that individuals within a job that are performing at the same level and have similar
experience and competency should be paid similar amounts.” (Id.) Employees may initiate a
request to their leader for a salary equity review. (Exhibit X 15:8-21.) This involves an internal
comparison between similarly situated employees within Rush to determine whether an
individual is being fairly and equitably compensated. (Exhibit X 12:16-23.)




                                                 28
RESPONSE:

       Rush admits this paragraph, but states that Plaintiff provides an incomplete reading of

Rush’s pay policies and practices. A pay equity review includes not only an internal comparison,

but “an analysis of an individual’s job description compared to market” and “an additional factor

would include performance, so looking at those [three] factors to determine whether an

individual is being paid fairly.” (Exhibit X 12:16-23.)

VII.   The Male Vice Presidents.

       Mike Mulroe

        43.     Mulroe started working at Rush in the fall of 2003 as Director of Purchasing.
(Exhibit S 13:1-14:14; Group Exhibit VVV, RUSH006807. ) Mulroe received his undergraduate
degree from Indiana University and a Master degree in business administration from Indiana
University Northwest. (Exhibit S 6:1-15.) As Director, Mulroe was responsible for Rush’s
supply chain activities related to supplies, materials, contracting, and other non-labor expenses.
(Exhibit S 18:5-24; Group Exhibit VVV, RUSH005997-98.) When he became AVP, Mulroe had
additional responsibility over the clinical engineering and security departments. (Exhibit S 19:7-
21:18.) As AVP, in addition to the responsibilities he had previously, Mulroe obtained additional
oversight for the clinical engineering department, campus security, environmental care services,
and at some point, the pharmacy department. (Exhibit S 20:2-26:5; Group Exhibit VVV,
RUSH006911-12.) Mulroe’s supervisor as AVP was Clapp. (Exhibit S 19:15-22.)

RESPONSE:

       Rush admits this paragraph. For purposes of completeness, however, Mulroe’s initial

position was Director of Purchasing and Contracting. (Group Exhibit VVV, RUSH005997.) As

Director of Purchasing and Contracting, Mulroe’s responsibilities also included contracted

services. (Id.) As AVP, Mulroe picked up organizational responsibility for emergency

preparedness as well as oversight of the environment of care function within the medical center.

(Exhibit S 22:5-10.)

       44.     Mulroe was promoted to Vice President of Hospital Operations in 2010, and he
maintained the same scope of job duties he had as AVP. (Exhibit S 33:2-34:3; Group Exhibit
LLL, P00001069; Group Exhibit VVV, RUSH06792-93.) Additionally, Mulroe became
responsible for assuring a partnership with corporate programs in Rush to demonstrate support
Rush’s mission and vision. (Id.) Mulroe is also responsible for holding others accountable for


                                                29
meeting Rush’s standards for policies and procedures. (Id.) In Mulroe’s opinion, a Vice President
in operations drives results, drives engagement, develops plans for improvement, drives
organizational results, and works within ICARE values of Rush. (Exhibit S 33:2-17.) Mulroe
does not recall the size of his budget, how many full time employees he oversees, or the square
footage of Rush that he manages. (Exhibit S 57:5-12; 59:18-60:6; 60:7-14; 60:16-23.) Mulroe’s
spending authority is limited to $250,000 and he does not have authority to negotiate transfer
agreements. (Exhibit S 92:23-93:7; 98:4-17.) Mulroe’s total compensation for 2018 was
$398,696. (Group Exhibit VVV, RUSH007558.)

RESPONSE:

       Rush admits that Mulroe was promoted to VP of Hospital Operations in 2010, and that

his scope of job duties and responsibilities were similar to what he had already been doing.

(Exhibit S 33:2-7.) For the purposes of completeness, however, Rush states that Mulore also has

oversight over pharmacy, facilities capital project, emergency preparedness, the operational

department, and medical center engineering. (Ex. S 40:6-42:5.) In addition to his oversight role,

as a VP, Mulroe also is required to have strategic vision and drive results, engagement, and

improvement for his departments such that they align with the values of Rush as an organization.

(Ex. S 33:10-13; 35:17-36:11.)

       Nevertheless, Plaintiff has not quoted accurately Mulroe’s position description. De, 912

F. Supp. 2d at 712 (it is improper for a party to misstate the cited record). The documents cited

do not support that Mulroe’s spending authority is limited to $250,000 or that he does not have

authority to negotiate transfer agreements. Malec, 191 F.R.D. at 583 (“Factual allegations not

properly supported by citation to the record are nullities.”).

        45.    In 2018, when Jeremy Strong and Vanessa Stacks to were promoted to Vice
President positions, Mulroe’s responsibilities for supply chain, environmental services,
chaplains, and patient transport were removed from him. (Exhibit S 63:7-64:1.) Mulroe’s salary
did not decrease, he was not placed under a shadow incentive program, and he was not demoted
to Director. (Group Exhibit VVV, RUSH007558, RUSH008218.)




                                                 30
RESPONSE:

       Rush admits the first sentence in this paragraph. For purposes of completeness, however,

at the same time Mulroe “picked up some additional responsibility related to representing the

hospital from a quality and safety perspective, performance improvement, regulatory.” (Exhibit S

63:22-64:1.)

       As for the remainder of this paragraph, the second sentence in this paragraph constitutes

factual or legal arguments and should be stricken. Basta v. American Hotel Register Co., 872 F.

Supp. 2d 694, 700 (N.D. Ill. 2012) (A statement of additional facts is not a vehicle for factual or

legal argument).

       Scott Sonnenschein

         46.    Scott Sonnenschein (male/Caucasian) graduated from Northwestern with a
Bachelor’s degree in industrial engineering and management science. (Exhibit R 6:12-21.) He
obtained his Master’s degree in 2001 or 2002 from the University of Chicago, which was paid
for by Rush. (Id.) Prior to joining Rush, Sonnenschein was employed by McGaw as an alternate
site territory manager. (Exhibit R 7:22-8:2.) Sonnenschein was hired by Rush in 1995. (Exhibit R
14:12-17; Group Exhibit WWW, RUSH006807.) By 1999, he was promoted to Assistant Vice
President at Rush-Presbyterian-St. Luke’s Medical Center with a base salary of $119,000.
(Group Exhibit WWW, RUSH005871.)

RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De v. City of Chicago, 912 F.

Supp. 2d 709, 712 (N.D. Ill. 2012) (A statement of additional facts must be limited to material

facts - that is, facts which are relevant to the outcome of the issues presented by the movant’s

summary judgment motion.).

        47.     In 2006, Sonnenschein became Vice President of Hospital Operations. (Exhibit R
15:13-14; Group Exhibit WWW, RUSH005871.) As Vice President, he was responsible for
surgical care, interventional services, endoscopy, and all of nursing that fell under those groups.
(Exhibit R 16:4-18; Group Exhibit WWW, RUSH006792-3.) His scope at Rush also included
scheduling, the ear nose and throat clinic, interventional radiology, EP labs, cath labs,
neuroendovascular, and procedure rooms. (Exhibit R 22:17-23:5; Group Exhibit WWW,
P00001071.) As part of his budgeting responsibilities, he would review all expenses and revenue
projections, full time employees, and all expense lines. (Exhibit R 26:22-27:22.) A rough


                                                31
estimate of budget size for all departments would be in the hundreds of millions. (Exhibit R
29:9-24.) Sonnenschein’s direct supervisor was Clapp until 2012. (Exhibit R 18:16-22.)
Sonnenschein’s budget and spending authority currently exceed on million dollars. (Exhibit R
42:9-12; 56:12-57:12.) He oversees roughly 350 full time employees, but does not know the
square footage of Rush that he manages. (Exhibit R 28:9-24; 34:1-17.) Additionally,
Sonnenschein does not have authority to negotiate transfer agreements. (Exhibit R 34:1-17.)
Between 2015 through 2018, Sonnenschein’s total compensation ranged from $398,320 to
$413,668 per year. (Group WWW, RUSH005725, RUSH005708, RUSH007568, RUSH005710,
RUSH007568.)

RESPONSE:

       Rush admits this paragraph, except that the documents cited do not support that

Sonnenschein oversees roughly 350 full time employees, but does not know the square footage

of Rush that he manages. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported

by citation to the record are nullities.”) Further, the documents cited do not support that

Sonnenschein does not have authority to negotiate transfer agreements. Id. Moreover, the

documents cited do not support that, between 2015 through 2018, Sonnenschein’s total

compensation ranged from $398,320 to $413,668 per year. Id.

       Jeremy Strong

        48.     Jeremy Strong (“Strong”) (male, Caucasian) was hired by Rush as a manager in
October of 1999. (Group Exhibit XXX, RUSH001415.) Strong graduated from Rush in 2000 or
2001 with a Master’s degree in health systems management. (Exhibit YYY 7:6-12.) In this role
he oversaw the analytics for the surgical department, surgical pathology department, and
communicative disorders areas. (Exhibit YYY 9:6-12.) His direct supervisor was Brad Henrichs,
who was AVP in hospital operations. (Exhibit YYY 9:16-21.) In December 6, 2006, Strong was
Administrator of Surgery Administration. (Group Exhibit XXX, RUSH001308.) After 2008, the
Administrator role converted to a Director position and was supervised by Scott Sonnenschein.
(Exhibit YYY 11:24-12:7.) As a Director, Strong had oversight for the business areas of the
surgical departments, surgical pathology, communicative disorders, surgery support departments,
and sterile processing department. (Exhibit YYY 13:2-14:1; Group Exhibit YYY, RUSH001367-
8.) He also managed the billing, scheduling, budget, and supply expenses for those departments.
(Id.) As a Director, Strong was responsible for approximately 100-120 full time employees, and
had three (3) managers who were direct reports. (Exhibit YYY 17:13-18:17.)




                                                 32
RESPONSE:

       Rush admits this paragraph. For purposes of completeness, however, Strong was

appointed as a Director in 2010. (Exhibit YYY 12:8-12) Strong was also estimating that he was

responsible for “about 100 to 120, something like that” full time employees. (Exhibit YYY

17:13-18:17).

        49.      In July 2009, Strong became AVP for Business Operations at Rush University
Medical Group, at a base salary of $133,000. (Group Exhibit XXX, RUSH001289.) As an AVP
Strong’s role expanded to include responsibility for the operating room, perioperative space,
recovery, interventional radiology, cardiac cath, neuroendovascular, and electrophysiology and
he was responsible for about 120-150 employees. (Exhibit YYY 22:16-24; Group Exhibit XXX,
RUSH001290-1.) The budgets for these departments were in the $100-150 million range and
included approximately 500-700 full time employees. (Exhibit YYY 23:5-24:15.) Around 2015,
Strong added therapies, inpatient rehab facility, and JRB departments to his portfolio. (Exhibit
YYY 31:5-32:4.) He had 500-700 full time employees under his management and six direct
reports, but is unaware of how much square footage he managed. (Exhibit YYY 18:18-21; 23:5-
24:15; 32:7-33:15.) Between 2015 and 2018, Strong’s total compensation as an AVP raged from
$204,683 to $251,337 a year. (Group Exhibit XXX, RUSH000425, RUSH000497,
RUSH000499, RUSH007574, RUSH007354-5.) In January of 2019, Strong was promoted to
Vice President of Supply Chain. (Exhibit YYY 42:15-19.) In this role, his primary responsibility
is elevating the supply chain. (Exhibit YYY 47:1-48:2.) He has four (4) direct reports and
approximately 230 full time employees. (Exhibit YYY 48:3-21.) He does not have authority to
negotiate transfer agreements. (Exhibit YYY 65:20-66:5.) Strong’s base salary as a VP is
$270,000. (Exhibit YYY 54:1-19.)

RESPONSE:

       Plaintiff misstates the cited record throughout this paragraph. De, 912 F. Supp. 2d at 712

(it is improper for a party to misstate the cited record). Strong testified that he became an AVP in

approximately 2015. (Exhibit YYY 31:5-17) At that time he had therapies, inpatient rehab

facility, and JRB “apartments” - not departments - added to his portfolio. (Exhibit YYY 31:5-17)

JRB apartments is an independent living facility, and Strong had to manage the board

relationship which is part of a trust that has its own separate board structure. (Exhibit YYY 31:3-

4, 11-15) Strong testified that the approximate annual budget for OR was “a couple hundred

million.” (Exhibit YYY 23:5-12) The approximate annual budget for cardiac cath, neurovascular



                                                33
and EP was “another 100 to 150 million.” (Exhibit YYY 23:16-24:7) The documents cited do not

support that, as an AVP, Strong had 500-700 full time employees under his management or that

he was unaware of the square footage he managed. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”) Further, for purposes

of completeness, however, as Strong’s responsibilities as VP include “elevating supply chain to

be more of a strategic arm of the organization instead of a support arm . . . with the goal of

expanding supply chain coverage to not just the hospital but all of the clinics and eventually for

the full system, so all of the hospitals and clinics for the entire system.” (Exhibit YYY 47:4-13)

He also still maintains responsibility for the therapy areas, the inpatient rehab, and the JRB

apartments. (Exhibit YYY 47:13-15) Finally, the documents cited do not support that, between

2015 and 2018, Strong’s total compensation, as an AVP, ranged from $204,683 to $251,337. Id.

Finally, the documents cited do not support that Strong does not have authority to negotiate

transfer agreements. Id.

VIII. The Male AVPs.

       Leo Correa

        50.     Leo Correa (“Correa”) (male, Mexican-American) obtained his Bachelors of
Science degree from the University of Illinois in Chicago, and his Master’s degree from DeVry
University. (Exhibit D 15:1-6; 18:24-19:7; Group Exhibit ZZZ, RUSH001587-91.) Prior to
joining Rush, Correa was employed by Northwestern University, Robert H. Lurie
Comprehensive Cancer Center as an Associate Administrative Director, Operations. In this role,
he was responsible for 12-14 cancer research facilities. (Exhibit D 53:5-13; Group Exhibit ZZZ,
Correa Dep. Pl. Ex. 1.) Correa was hired by Rush on April 4, 2005 as Practice Administrator in
the Medical Oncology department at a base salary of $110,000 (Exhibit D 63:1-4; Group Exhibit
ZZZ, RUSH001584.) Correa had direct oversight over the clinical and research operations, as
well as budgetary and fiscal responsibilities, including a budget of approximately $100 to $150
million. (Exhibit D 132:17-24; 140: 5-10.) Correa managed approximately 17,000 to 18,000
square feet in the clinical operations, which did not include any of the department offices,
administrative assistants, or research personnel. (Exhibit D 141:12-142:3.)




                                                 34
RESPONSE:

           Rush admits this paragraph, except that the documents cited do not support that Correa

obtained his Master’s degree from DeVry University or that he was employed by Northwestern

University as an Associate Administrative Director, Operations. Malec, 191 F.R.D. at 583

(“Factual allegations not properly supported by citation to the record are nullities.”).

       51.     On December 23, 2013, Correa was appointed as AVP, Clinical Affairs-Cancer
Services at a base salary of $185,000. (Group Exhibit ZZZ, Correa Dep. Pl. Ex. 2.) His total
compensation was $220,213 in 2015 and $242,234 in 2016. (Group Exhibit ZZZ, RUSH000420;
RUSH000445.) As an AVP, Correa was responsible for directing and managing some clinical
oncology services for Rush University Medical Center. (Exhibit D 176:8-22; Group Exhibit
ZZZ, Correa Dep. Pl. Ex. 7.) It was Correa’s responsibility to manage and oversee the entire
cancer service line at Rush. (Exhibit D 180:9-15.) Correa had at least three (3) people who
reported to him directly and managed a variety of support staff. (Exhibit D 82:8-15.) At times
Correa’s budgets overlapped with Melgoza’s, but he became Melgoza’s supervisor in the fall of
2016. (Exhibit D 83:9-16; 65:12-23; 74:16-23.) Correa left Rush in January 2017. (Exhibit D
182:23-183:3.)

RESPONSE:

           Rush admits this paragraph, except that the documents7 cited do not support that, as an

AVP, Correa was responsible for directing and managing “some clinical oncology services” for

Rush. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by citation to the

record are nullities.”). Further, for purposes of completeness, as an AVP, Correa “managed an

entire service line that I would say probably there was nearly 500 employees that made up the

cancer center. I don’t recall the size of my budget, but it was very, very large. It was also at that

time the areas that I was responsible for were specifically identified as the most profitable

service line that we had at Rush at the time.” (Exhibit D 83:9-16.)

           Shaun Cooper

       52.     Shaun Cooper (“Cooper”) (male, Caucasian) received his Bachelor’s degree from
the University of Illinois, Urbana-Champaign in 2000 and his Master’s degree in health systems
management from Rush University in 2002. (Exhibit AAAA 6:18-7:14; RUSH001500.) Prior to

7
    Pl. Ex. 2 was not attached to Plaintiff’s Statement of Additional Facts.


                                                            35
joining Rush, Cooper was employed with Cap Gemini Ernst & Young. (Exhibit AAAA 8:9-9:16;
Group Exhibit BBBB, RUSH001428-32.) Cooper was hired by Rush in 2007 as Manager of
decision support at a base salary of $105,000. (Exhibit AAAA 13:11-19; Group Exhibit BBBB
RUSH001496.) In 2011, he became Director of financial operations at Rush. (Exhibit AAAA
20:4-10.) His base salary was around $130,000. (Exhibit AAAA 21:7-24.)

RESPONSE:

           Rush admits this paragraph. For purposes of completeness, however, Cooper testified that

Cap Gemini Ernst & Young sold off their healthcare consulting division to Accenture, and he

continued his role with Accenture prior to joining Rush. (Exhibit AAAA 9:8-16) Cooper was

hired by Rush as Manager in the Budget & Decision Support Department with a starting salary

of $105,019.20. (Exhibit BBBB, RUSH 001496) As Director of financial support, Cooper gave a

“rough estimate” of “maybe 130” for his base salary in 2011. (Exhibit AAAA 21:7-13)

        53.     In March 2015, Cooper was promoted to AVP, Rush Children’s Hospital at a base
salary of $159,500. (Exhibit AAAA 26:16-29:7; Group Exhibit BBBB, P1. Ex. 56,
RUSH008218.) In this position, Cooper was responsible for the overall services of any pediatric
patient that entered the Rush system and the direct oversight of the pediatrics department.
(Exhibit AAAA 33:6-35:20; Group Exhibit BBBB RUSH000535-6.) Cooper had oversight of
approximately 249 employees and eight (8) direct reports. (Exhibit AAAA 46:24-48:8; 67:18-
69:3.) In December of 2018, Cooper became Chief Administrative Officer for the maternal and
infant services, which expanded his scope to include obstetrics. (Group Exhibit BBBB,
RUSH008218.) This new role had been re-defined and was not posted for other applicants to
apply. (Exhibit AAAA 61:15-63:23.) His base salary was $220,000. (Exhibit AAAA 65:1-5;
Group Exhibit BBBB RUSH008218.) He has approximately ten (10) direct reports and his direct
supervisor is Cynthia Barginere. (Exhibit AAAA 69:4-6; 71:10-13.)

RESPONSE:

           Rush admits this paragraph, except that the documents8 cited do not support that “Cooper

was responsible for the overall services of any pediatric patient that entered the Rush system.”

Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by citation to the record

are nullities.”) Plaintiff also misstates the record related to Cooper’s oversight of approximately

249 employees. Cooper testified that with respect to his oversight of the pediatric department


8
    Pl. Ex. 56 was not attached to Plaintiff’s Statement of Additional Facts.


                                                            36
(which is 40% of his job) he is responsible for “all faculty that are employed by Rush in

pediatrics, both physicians, as well as PhDs. It’s also research, education and teaching and

services related areas so currently it would include 113 physicians, and also it would include

about 15 advance practice providers. These are nurse practitioners that would be also enrolled

under there, all the clinic staff or all of our clinics, both on site and off site, and then

administrative team, so that’s the clinical aspect of it. On the graduate medical education side,

there’s 63 residents . . . then the team that obviously supports them, then support research

enterprise, and it would be all the staff that work in our research enterprise. So we have about 58

people dedicated to research that supports pediatric care. It’s about 7 million direct revenue. And

then we would also employ the administration that provides the oversight of medical students

that would rotate within pediatric areas as part of their medical school education.” (Exhibit

AAAA 47:4-48:5) Further, the documents cited do not support that “This new role had been re-

defined and was not posted for other applicants to apply.” Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”).

        Josh Ellis

       54.      Joshua Ellis (“Ellis”) (male, Caucasian) received his Bachelor’s degree in
community health services from Ohio University, and his Master’s in healthcare policy and
management from University of Massachusetts in 1998. (Exhibit CCCC 6:13-7:5; Group Exhibit
DDDD, RUSH007233, RUSH007238.) Prior to joining Rush, Ellis worked at Northwestern
Medical Faculty Foundation as a division administrator in the department of medicine,
overseeing operations. (Exhibit CCCC 8:21-9:5; Group Exhibit DDDD RUSH007233-4.) Ellis
was hired by Rush in 2006 as a Department Administrator for neurosurgery, physical medicine
and rehabilitation at a base salary of $92,500. (Exhibit CCCC 11:3-15; Group Exhibit DDDD
RUSH007230.) As Administrator, Ellis had less than 100 full time employees and was
responsible for the clinical operations of the department, research operations, graduate medical
education, faculty compensation, recruitment and hiring. (Exhibit CCCC 16:8-14; 17:18-23;
Group Exhibit DDDD, RUSH007241-2.) In 2016, Ellis was promoted to director of
administration. (Exhibit CCCC 15:10-12.) His base salary was about $140,000. (Exhibit CCCC
54:8-11.) In this role he was responsible for the financial management and clinical department
administrators for all 15 medical groups departments. (Exhibit CCCC 26:3-11.) Ellis was also
responsible for mentorship and development of administrators, as well as specific program
development for the departments that he managed. (Exhibit CCCC 27:2-17.)


                                                   37
RESPONSE:

       Rush admits this paragraph, except that the documents cited do not support that, as

Administrator, Ellis had less than 100 full time employees. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”). Further, the

documents cited do not support that, as director of administration, Ellis’ base salary was about

$140,000. Id.

        55.     In 2018, Ellis was promoted to AVP of RUMG Administration at a base salary of
about $208,000 and became eligible for the management incentive compensation program.
(Exhibit CCCC 44:14-45:4; 58:12-59:3.) In this position, Ellis was responsible for providing
oversight to all the clinical department administrators at Rush. (Exhibit CCCC 13:11-16.) He
was responsible for a $300 million dollar budget, managed less than 1,000 full time employees
and had less than 20 direct reports, but does not know the square footage of the areas he
managed. (Exhibit CCCC 17:18-23; 33:22-34:2, 34:16-23.) He does not have authority to
negotiate transfer agreements and he was not recommended by Korn Ferry as part of the national
search for a cancer executive. (Exhibit CCCC 42:11-16; Exhibit DD 38:19-39:1.) In 2019, Ellis
was named the Associate Vice President of Operations in Cancer Center, where he is responsible
for the oversight of all practice operations. (Group DDDD, P00002208.) Ellis’ duties include
leading, directing, and managing the clinical oncology service line, as well as serving as the
primary executive for Cancer Services within Rush and affiliated partnerships. Between 2015
and 2018, Ellis’ total compensation raged from $119,399 to $251,337. (Group Exhibit DDDD
RUSH00720, RUSH007209, RUSH007211, RUSH007458, RUSH007356-7.)

RESPONSE:

       Rush admits this paragraph, except that the documents cited do not support that “[Elllis]

was responsible for a $300 million dollar budget, managed less than 1,000 full time employees

and had less than 20 direct reports, but does not know the square footage of the areas he

managed.” Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by citation to

the record are nullities.”). Further, the documents cited do not support that “He does not have

authority to negotiate transfer agreements.” Id. Moreover, the documents cited do not support

that “In 2019, Ellis was named the Associate Vice President of Operations in Cancer Center,

where he is responsible for the oversight of all practice operations.” Id. Rush notes that Melgoza

failed to cite to the record in support of the statement that “Ellis’ duties include leading,


                                                  38
directing, and managing the clinical oncology service line, as well as serving as the primary

executive for Cancer Services within Rush and affiliated partnerships.” Id. The documents cited

do not support that “Between 2015 and 2018, Ellis’ total compensation raged from $119,399 to

$251,337.” Id.

XII.   The Women Comparators.

       Vanessa Roshell-Stacks

        56.    Roshell-Stacks (“Stacks”) (female, African-American) earned her Master’s degree
in Health Care Administration from the University of South Carolina in 2002. (Exhibit EEEE
6:17-7:2.) Prior to joining Rush, Stacks worked for healthcare institutions in finance and
operations. (Exhibit EEEE 8:14-10:20; Group Exhibit FFFF, RUSH008008-12.) Stacks was
recruited by Cynthia Barginere and was hired by Rush in May of 2015 as an AVP of care
management in care transitions, with a base salary of $187,000. (Exhibit EEEE 11:6-9; Group
Exhibit FFFF, RUSH008029, RUSH008034.) Her primary responsibilities were for care
management at both Rush Medical Center and Rush Oak Park, as well as management for patient
placement and the transfer center. (Exhibit EEEE 16:17-21:22.) These responsibilities included
nurse care management, social work, utilization review, and clinical documentation
improvement. (Exhibit EEEE 16:17-21:22; Group Exhibit FFFF, RUSH008006-7.) A copy of
Stacks’ job description as AVP is attached as Exhibit . Stacks had five (5) direct reports and her
total budget for these support departments was less than $5 million. (Exhibit EEEE 23:21-24:6;
32:2-34:18.) From 2015 to 2017, reported to Cynthia Barginere and in 2018 she reported to Mike
Mulroe. (Exhibit EEEE 35:4-21.) Between 2016 and 2018, Stacks’ total compensation ranged
from $206,542 to $247,322 a year. (Group Exhibit FFFF, RUSH004895-6, RUSH007572,
RUSH007368-9.)

RESPONSE:

       Rush admits this paragraph, except that the documents cited do not support that “Stacks

had five (5) direct reports and her total budget for these support departments was less than $5

million.” Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by citation to the

record are nullities.”) Further, the documents cited do not support that “Between 2016 and 2018,

Stacks’ total compensation ranged from $206,542 to $247,322 a year.” Id.

        57.   In December 2018, Stacks became Vice President for care coordination and
clinical documentation improvement at a base salary of $284,000. (Group Exhibit FFFF,
RUSH008218.) As Vice President, Stacks’ role expanded to include responsibility of care
management at both Rush Medical Center and Rush Oak Park. (Exhibit EEEE 50:17-52:24;



                                                39
62:6-10.) Stacks oversees approximately 800-900 full time employees. (Exhibit EEEE 53:24-
55:23.)

RESPONSE:

       Rush admits this paragraph, except that the documents cited do not support that “In

December 2018, Stacks became Vice President for care coordination and clinical documentation

improvement at a base salary of $284,000.” Malec, 191 F.R.D. at 583 (“Factual allegations not

properly supported by citation to the record are nullities.”). Further, for purposes of

completeness, Stacks testified that her job responsibilities as VP include “care management,

utilization review for both -- again, for both Rush Oak Park and for RUMC. I have EVS,

transport, chaplaincy services. I have patient placement in the transfer center. I have linen

services. I have -- I have a PMO office” and “I had CDI responsibility for Rush Oak Park and

RUMC. I now have responsibility for clinical documentation across the enterprise.” (Exhibit

EEEE 50:21-51:5, 53:6-11.)

       Patricia Nedved

        58.     Patricia Nedved (“Nedved”) (female, Caucasian) was hired by Rush in 2007 as
Director of Nursing Systems. (Exhibit EE 16:13-17.) In this role, Nedved had about 19
employees under her direct supervision and was responsible for the training, education, and
preparation for all nurses, as well as life support training for all physicians. (Exhibit EE 17:8-18.)
Prior to joining Rush, Nedved was the Director of Nursing at Resurrection Medical Center.
(Exhibit EE 14:9-19.) In 2009, she changed the name of the department to Professional Nursing
Practice, and received the title of Associate Vice President. (Exhibit EE 18:9-14.) Nedved
reported to Cynthia Barginere. (Exhibit EE 18:21-23.) As AVP of the Professional Nursing
Practice, her duties expanded to work with the pharmacy, physicians, nursing, and she attended
organization-wide patient safety and quality committees. (Exhibit EE 21:7-13, Group Exhibit
GGGG, RUSH000533-4.) Nedved had 22 direct reports. (Exhibit EE 30:18-22.) In 2014, Nedved
was interim AVP for psychiatric behavioral health for six (6) months, which involved leading the
nursing and physician team in outpatient programs as well as the inpatient psychiatric units.
(Exhibit EE 23:13-22.) In 2015, Nedved was interim chief nursing officer, and held that role for
approximately 18 months. (Exhibit EE 24:2-11.)




                                                 40
RESPONSE:

       Rush admits this paragraph. For purposes of completeness, however, Nedved’s interim

roles were in addition to her role as AVP of professional nursing practice. (Exhibit EE 23:12-15,

24:2-11)

        59.     Between 2014 and 2016, Nedved’s primary responsibilities were in budgeting,
finances, and operational safety of the areas that she managed. (Exhibit EE 25:17-24.) Nedved
does not have experience in cancer-related departments. (Exhibit EE 52:3-53:3.) Her primary
responsibilities were similar to chief nursing officer which included budgets, finances,
recruitment, retention, performance improvement, patient experience, quality outcomes,
accreditation. (Exhibit EE 55:14-24.) She had seven (7) direct reports, which were all director or
practice managers. (Exhibit EE 57:15-22.) Between 2015 and 2018, Nedved’s total
compensation ranged from $182,599 to $291,972 a year. (Group Exhibit GGGG, RUSH000412,
RUSH000456, RUSH000458, RUSH007560, RUSH007364-5.)

RESPONSE:

       Rush admits this paragraph, except that the documents cited do not support that “Nedved

does not have experience in cancer-related departments.” Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”). Further, the

documents cited do not support that “Between 2015 and 2018, Nedved’s total compensation

ranged from $182,599 to $291,972 a year.” Id. Moreover, for purposes of completeness, Nedved

testified that she held the interim cancer service administrator job from February 2017 through

November 2018 during which time she had oversight responsibility of “the bone marrow

transplant clinic, plasmapheresis, the bone marrow and cellular transplant, breast imaging, the

Rad Onc clinical services, breast imaging, physician MSP, Rad Onc joint venture, apheresis,

cellular therapy.” (Exhibit EE 51:8-52:2)

       Deval Daily

       60.     Deval Daily (“Daily”) (female, Asian) received her Bachelors of Science degree
from the University of Illinois and her Masters of Science in health systems management at Rush
University in 2007. (Exhibit ZZ 29:2-30:14; RUSH003531-3.) Daily joined Rush in 2007 as
manager of business operations. (Exhibit ZZ 11:1-7; Group Exhibit HHHH, RUSH003533.) In
2012, Daily was promoted to Director of hospital operations at a base salary of approximately


                                                 41
$100,000, and her direct supervisor was Jeremy Strong. (Exhibit ZZ 14:5-15:10; Group Exhibit
HHHH, RUSH003556.) In 2014, Daily took on the services for neurosciences, directly reporting
to Jeremy Strong for director of hospital operations role, and to Scott Sonnenschein for the
services role. (Exhibit ZZ 16:2-10; Group Exhibit HHHH, RUSH003550.) The services role
included direct oversight of about 5-12 full time employees. (Exhibit ZZ 16:11-17:14.) Her base
salary at the time was about $125,000-$130,000. (Exhibit ZZ 18:9-12; Group Exhibit HHHH,
RUSH003550.)

RESPONSE:

       Rush admits this paragraph, except that Plaintiff misrepresents the record when she states

that Daily took on the “services for neurosciences”. Daily testified that she became the service

line administrator for neurosciences in 2014 while maintaining her director of hospital operations

role. (Exhibit ZZ 15:20-16:10) Plaintiff also misrepresents the record when she states that her

base salary at the time was “about $125,000-$130,000.” Daily’s salary was increased to

$131,126 as a result of her promotion/the addition of the service line administrator role to her

portfolio of responsibilities. (Exhibit HHHH RUSH 003550.)

        61.     In summer 2017, Daily was promoted to AVP of clinical operations. (Group
Exhibit HHHH, RUSH003527.) Her base salary in this role was about $190,000 and she was
eligible for the management incentive compensation plan. (Exhibit ZZ 24:19-25:21; Group
Exhibit HHHH, RUSH003527, RUSH003571, RUSH007350-51.) Her responsibilities included
overseeing six (6) facilities, creating budgets over $25 million, and overseeing about 107
employees. (Exhibit ZZ 25:24-27:7; 32:3-24; Group Exhibit HHHH, RUSH003535-37.) Dailey’s
current position is AVP of clinical operations and CAO for the neurosciences services. (Exhibit
ZZ 11:1-21; Group Exhibit HHHH, RUSH003623.) As CAO, Daily retained her duties and
responsibilities as AVP. (Exhibit ZZ 41:2-16.) She received a ten (10) percent promotion, plus
incentives, and was at the salary of $224,000 for both roles. (Exhibit ZZ 42:4-43:6.) The CAO
role was new and she works with the physician leader to implement operational targets. (Exhibit
ZZ 43:7-44:16.) Her direct supervisor is Cynthia Barginere. (Exhibit ZZ 47:16-18.)

RESPONSE:

       Rush admits this paragraph, except that the documents cited do not support that “Daily’s

current position is AVP of clinical operations and CAO for the neurosciences services.” Malec,

191 F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”). Further, The documents cited do not support that “As CAO, Daily retained her duties



                                                42
and responsibilities as AVP.” Id. Moreover, for purposes of completeness, Daily described the

physician service line director as “partners, so that’s -- you know, he is the physician leader. So

he helps me work through some of the challenges we may have from a programmatic standpoint

or from a physician type of standpoint. And then I’m his administrative person that works with --

whether it’s the physicians or the administrators to implement our operational targets that we’ve

trying to achieve.” (Exhibit ZZ 44:4-16)

       Dina Pilipczuk

        62.     Dina Pilipczuk (“Pilipczuk”) (female, Caucasian) joined Rush in 2010 as Director
of nursing, finance and resource management. (Exhibit IIII 9:4-16.) She received an MBA in
marketing and finance from Clarkson University in 1996. (Exhibit IIII 6:12-7:3.) Pilipczuk was a
Director until 2012 when she was promoted to AVP. (Exhibit IIII 9:4-23.) As AVP, Nursing
Financial and Resource Management Systems, Pilipczuk’s main areas of responsibilities were
financial management of the nursing division and patient placement in the Transfer Center.
(Exhibit IIII 12:2-13:8; Group Exhibit JJJJ, RUSH006898.) From 2015 to 2017, Pilipczuk
moved out of the Division of Nursing, became a direct report to Cynthia Barginere, and gained
additional responsibility for the emergency department and clinical engineering. (Exhibit IIII
25:2-26:17.)

RESPONSE:

       Rush admits this paragraph.

        63.     In October of 2017, Pilipczuk became AVP of Hospital Operations and obtained
additional oversight of food and nutrition, security, guest relations, and interpreter services—
some of which were duties Melgoza had before being demoted to director. (Exhibit IIII 30:10-
30:24.) Pilipczuk was responsible for identifying clinical, financial or strategic opportunities.
(Group Exhibit HHHH, RUSH006911.) She was also accountable for decision support within
Rush. (Id.) As AVP, her direct supervisor became Michael Mulroe. (Exhibit IIII 30:10-31:15;
Group Exhibit JJJJ P00001253.) Pilipczuk’s spending authority is limited to $100,000. (Exhibit
IIII 37:12-20.) She oversees roughly 350 full time employees, but does not know how many
square feet she manages. (Exhibit IIII 32:10-14; 16:16-20.) Between 2015 and 2018, Pilipczuk’s
total compensation ranged between $176,776 and $201,149. (Group Exhibit JJJJ, RUSH004092-
4, RUSH007564, RU5H007352-3.)

RESPONSE:

       Rush admits this paragraph, except that the documents cited do not support that “some of

[Pilipczuk’s duties] were duties Melgoza had before being demoted to director.” Malec, 191



                                                 43
F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”). Further, the documents cited do not support that “Pilipczuk was responsible for

identifying clinical, financial or strategic opportunities” or that “She was also accountable for

decision support within Rush.” Id. Moreover, the documents cited do not support that “She

oversees roughly 350 full time employees.” Id. Finally, the documents cited do not support that

“Between 2015 and 2018, Pilipczuk’s total compensation ranged between $176,776 and

$201,149.” Id.

           Richa Gupta

        64.     Richa Gupta (“Gupta”) (female, Asian) holds a Masters of health services
administration from the University of Michigan School of Public Health. (Group Exhibit KKKK,
P00000017, RUSH003963-70.) Gupta was hired by Rush in December 2010 as AVP,
Performance Improvement, at a base salary of $190,000. (Group Exhibit KKKK, RUSH003962,
RUSH003967.) As AVP, Gupta oversaw clinical outcomes and patient safety, performance
improvement across Rush, and infection prevention and control activities. (Group Exhibit
KKKK, RUSH003975.) Gupta was also responsible for hospital quality, clinical effectiveness,
patient safety, and performance improvement within Rush. (Id.)

RESPONSE:

           Rush admits this paragraph.

        65.     In March 2015, Gupta was promoted to Chief Quality Officer. (P00000167.) This
position is the same level as an AVP. (RUSH003936.) Her base salary was $231,816, and she
was eligible for the management incentive compensation plan. (Id.) Gupta was later promoted to
Chief Operating Officer of Rush University Medical Group. (P00002220.) Gupta’s total
compensation between 2014 and 2016 ranged from $242,751.92 to $284,103.16 per year.
(RUSH004853-5.)

RESPONSE:

           Rush admits this paragraph, except that the documents9 cited do not support that “Gupta

was later promoted to Chief Operating Officer of Rush University Medical Group.” Malec, 191




9
    The record cited in this paragraph is Exhibit KKKK.


                                                          44
F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”).


        Nisha Lulla

       66.    Nisha Lulla (“Lulla”) (female, Asian) received a Masters in health science, health
finance, and management from Johns Hopkins University in 2006. (Group Exhibit LLLL,
RUSH003895.) Prior to Rush, Lulla was a senior associate at The Advisory Board Company in
Washington, D.C. where she was responsible for improvement of clinical operations
performance to address productivity throughout hospitals. (Id.) Lulla joined Rush in 2007 as an
Administrative Fellow with a base salary of $50,000 per year. (Group Exhibit LLLL,
RUSH003890.)

RESPONSE:

        Rush admits this paragraph, except that the documents cited do not support that Lulla

“received a Masters in health science, health finance, and management from Johns Hopkins

University in 2006” or that “Prior to Rush, Lulla was a senior associate at The Advisory Board

Company in Washington, D.C. where she was responsible for improvement of clinical operations

performance to address productivity throughout hospitals.” Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”).

        67.     Lulla was promoted to Director of Supply Chain Management and Hospital
Operations before being promoted to Associate Vice President of Hospital Operations in 2013.
(Group Exhibit LLLL, RUSH003839.) Her base salary was $156,523 per year. (Id.) As an AVP,
Lulla was responsible for decision support within Rush, as well as assuring a collaborative
partnership with the academic, medical practice, and corporate programs in Rush University
Medical Center in ways that demonstrate support for the corporation’s mission and vision.
(Group Exhibit LLLL, RUSH006911.) While an AVP, Lulla became responsible for food and
nutrition services, as well as respiratory care, chaplains, and patient transport. (Exhibit S 54:19-
55:7.) Between 2015 and 2017, Lulla’s salary ranged from $189,398 to $227,318 per year.
(Group Exhibit LLLL, RUSH004910-12.) Lulla left Rush in 2017 to pursue a career with Blue
Cross Blue Shield. (Exhibit S 52:18-53:21.)

RESPONSE:

        Rush admits this paragraph, except that the documents cited do not support that “Lulla

was promoted to Director of Supply Chain Management and Hospital Operations.” Malec, 191




                                                 45
F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”). Further, the documents cited do not support that, “While an AVP, Lulla became

responsible for food and nutrition services, as well as respiratory care, chaplains, and patient

transport.” Id. Moreover, the documents cited do not support that “Lulla left Rush in 2017.” Id.

IX.    Melgoza’s Compensation.

       68.      Male AVPs and Vice Presidents were paid more than Melgoza. (Exhibit
MMMM.) These individuals include: Mulroe, Sonnenschien, Strong, (as Vice President and
AVP), Cooper, Correa and Ellis. (Id.) In addition, the following female colleagues are
substantially similar to and paid more than Melgoza: Gupta, Lulla, Nedved, Pilipczuk, Stacks,
and Struck. (Id.)

RESPONSE:

       This paragraph constitutes factual and legal argument, and must be stricken. Basta, 872

F. Supp. 2d at 700 (A statement of additional facts is not a vehicle for factual or legal argument).

Further, Plaintiff has failed to support this paragraph with admissible evidence. Malec, 191

F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”). Specifically, Plaintiff failed to authenticate Exhibit MMMM because she failed to

submit evidence “sufficient to support a finding that the item is what the proponent claims it is”

in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff failed to lay any

foundation for the admission of Exhibit MMMM which constitutes inadmissible hearsay. See

Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F.

Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing a motion for

summary judgment.”).

       69.     Every position at Rush has a “grading scale” associated with it. The scale
provides a minimum, mid-range, and maximum salary range. (Exhibit D 106:4-18.) As an AVP,
Melgoza was assigned a salary grade 28, the same as Vice Presidents Mulroe and Sonnenschein.
(Exhibit LL.) After her demotion to director, Melgoza is classified as salary grade 9. (Exhibit Y
26:5-17; Exhibit LL.)




                                                 46
RESPONSE:

       Rush admits that certain positions, such as Director, have a grading scale that provides a

minimum, mid-range, and maximum salary range. Rush admits that as an AVP, Melgoza was

assigned grade 28. For purposes of completeness, when Plaintiff became a Director in 2016, she

was assigned to the highest grade level for directors. (Exhibit Y 137:14-24)

       As for the remainder of this paragraph, Plaintiff has failed to cite to the record in support

of the statement that “Every position at Rush has a ‘grading scale’ associated with it.” Malec,

191 F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”) Plaintiff misstates the record when she states that she was assigned the same grade as

VPs Mulroe and Sonnenschein. Both Mulroe and Sonnenschein were “ungraded.” (Exhibit LL.)

Further, whether Melgoza was “demoted” is a legal conclusion. Siegel v. Shell Oil Co., 656 F.

Supp. 2d 825, 830 (N.D. Ill. 2009) (“The purpose of Rule 56.1 statements is…not to make

factual or legal arguments.”); De, 912 F. Supp. 2d at 713 (A statement of additional facts is not

the proper province of conclusory allegations).

X.     Melgoza’s Post-Demotion Protected Activity and Retaliation.

       A.      Melgoza Meets with Rush Management to Voice Complaints about Her
               Demotion

        70.     In January 2017, Correa announced his resignation which resulted in a vacancy
that Rush needed to fill. (Exhibit NNNN.) On February 3, 2017, Melgoza received an email from
Dr. Bianco’s assistant, sent to Melgoza and Dr. Peter Jokich (“Jokich”), stating that Dr. Bianco
wanted to “meet soon with both of you to discuss on [sic] Interim Leadership in the Cancer
Center.” (Exhibit OOOO.) On February 8, 2017, during the meeting between Melgoza and Dr.
Bianco, Melgoza was blind-sided by learning for the first time that the meeting was actually an
interview for the Interim Cancer Position, which was open due to Correa’s resignation. (Exhibit
V 105:7-107:2; Exhibit B 144:24-145:6, 204:20-24; Exhibit L; Exhibit M; Group Exhibit MMM,
Pl. Ex. 30.)




                                                  47
RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.). Further, the documents cited do

not support that Correa’s resignation “resulted in a vacancy that Rush needed to fill.” Malec, 191

F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”) Moreover, the documents cited do not support that “Melgoza was blind-sided by

learning for the first time that the meeting was actually an interview for the Interim Cancer

Position.” Id. In addition, Plaintiff failed to authenticate Exhibit L, Exhibit M and Group Exhibit

MMM because she failed to submit evidence “sufficient to support a finding that the item is what

the proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff

failed to lay any foundation for the admission of Exhibit L, Exhibit M and Group Exhibit MMM

which constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).

       71.     During the interview, Melgoza provided a copy of her resume to Dr. Bianco.
(Exhibit B 144:6-145:6, 205:1-205:4; Exhibit RR ¶ 68; Exhibit L; Exhibit M; Group Exhibit
MMM, Pl. Ex. 30.) He called her a “snob” when he saw that she attended Smith College. (Id.)
He also said he knew of another woman who went to Smith who was also a snob. (Id.) Dr.
Bianco engaged in little dialogue related to Melgoza’s experience and qualifications, and the
meeting lasted only about 20 minutes. (Exhibit B 205:14-17; Exhibit L; Exhibit M; Group
Exhibit MMM, Pl. Ex. 30.)

RESPONSE:

       Rush admits that, during the interview, Plaintiff provided a copy of her resume to Dr.

Bianco. Rush admits that Plaintiff testified that Dr. Bianco called Plaintiff a snob, specifically in

reference to Plaintiff’s attending Smith College, that she testified that Dr. Bianco stated that he

knew of another woman who went to Smith who was also a snob; and that she testified that the

meeting lasted only about 20 minutes.


                                                 48
        As for the remainder of this paragraph, Plaintiff failed to authenticate Exhibit L, Exhibit

M and Group Exhibit MMM because she failed to submit evidence “sufficient to support a

finding that the item is what the proponent claims it is” in accordance with Federal Rule of

Evidence 901. Further, Plaintiff failed to lay any foundation for the admission of Exhibit L,

Exhibit M and Group Exhibit MMM which constitute inadmissible hearsay. See Alexander, 217

F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967

(“[A] court may consider only admissible evidence in assessing a motion for summary

judgment.”).

        72.     On February 23, 2017, Melgoza met with Dr. DeCresce and informed him about
her surprise interview with Dr. Bianco and his “snob” comments. (Exhibit M; Group Exhibit
MMM, Pl. Ex. 30.)

RESPONSE:

       Plaintiff has failed to support this paragraph with admissible evidence. Malec, 191 F.R.D.

at 583 (“Factual allegations not properly supported by citation to the record are nullities.”).

Specifically, Plaintiff failed to authenticate Exhibit M and Group Exhibit MMM because she

failed to submit evidence “sufficient to support a finding that the item is what the proponent

claims it is” in accordance with Federal Rule of Evidence 901. Further, Plaintiff failed to lay any

foundation for the admission of Exhibit M and Group Exhibit MMM which constitute

inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as

hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in

assessing a motion for summary judgment.”).

        73.    On February 27, 2017, Melgoza met with Butler to discuss the hostile and
discriminatory environment at Rush. (Exhibit GG ¶ 75, Exhibit M; Group Exhibit MMM,
P00000634.) Butler encouraged her to focus on moving forward with her current departments.
(Id.; Exhibit Q 46:8-48:4.)




                                                 49
RESPONSE:

       The documents cited do not support this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”). Further, Plaintiff

failed to authenticate Exhibit M and Group Exhibit MMM because she failed to submit evidence

“sufficient to support a finding that the item is what the proponent claims it is” in accordance

with Federal Rule of Evidence 901. Moreover, Plaintiff failed to lay any foundation for the

admission of Exhibit M and Group Exhibit MMM which constitute inadmissible hearsay. See

Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F.

Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing a motion for

summary judgment.”).

        74.    On March 21, 2017, Melgoza met with Dr. Ansell to discuss her demotion and to
inform him of the ongoing retaliation against her. (Exhibit B 157:21-158:2; Exhibit M; Group
Exhibit MMM, Pl. Ex. 31.) Melgoza told Dr. Ansell that President Trump’s anti-Latino behavior
had invaded Rush’s culture. (Id,; Exhibit PPPP.) She also complained that Latinos were being set
aside for promotions. (Exhibit M, P00000064; Group Exhibit MMM, Pl. Ex. 31.)

RESPONSE:

       Rush admits that Melgoza met with Dr. Ansell on March 21, 2017.

       As for the remainder of this paragraph, the documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, whether Melgoza was “demoted” is a legal

conclusion. Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill. 2009) (“The purpose of

Rule 56.1 statements is…not to make factual or legal arguments.”); De, 912 F. Supp. 2d at 713

(A statement of additional facts is not the proper province of conclusory allegations). Moreover,

Plaintiff failed to authenticate Exhibit M and Group Exhibit MMM because she failed to submit

evidence “sufficient to support a finding that the item is what the proponent claims it is” in

accordance with Federal Rule of Evidence 901. Plaintiff also has failed to lay any foundation for


                                                  50
the admission of Exhibit M and Group Exhibit MMM which constitute inadmissible hearsay. See

Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F.

Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing a motion for

summary judgment.”).

       75.    On March 22, 2017, Melgoza met with Terry Peterson (“Peterson”), Rush Vice
President of Governmental Affairs. (Exhibit RR ¶ 60; Exhibit B 221:14-21; Exhibit L; Exhibit
M; Group Exhibit MMM, Pl. Ex. 31.) During the meeting, she told Peterson that she felt Rush
had adopted the anti-Latino atmosphere that she felt was being promoted by President Trump.
(Id.)

RESPONSE:

       Rush admits that Melgoza alleges that she met with Peterson, Rush Vice President of

Governmental Affairs, on March 22, 2017.

       As for the remainder of this paragraph, the documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, Plaintiff failed to authenticate Exhibit L, Exhibit M

and Group Exhibit MMM because she failed to submit evidence “sufficient to support a finding

that the item is what the proponent claims it is” in accordance with Federal Rule of Evidence

901. Moreover, Plaintiff failed to lay any foundation for the admission of Exhibit L, Exhibit M

and Group Exhibit MMM which constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d

at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may

consider only admissible evidence in assessing a motion for summary judgment.”).

       76.    On March 27, Melgoza reported Dr. Bianco’s “snob” comments to Schopp.
(Exhibit RR ¶ 69; Exhibit B 74:14-21; Exhibit L; Exhibit M; Group Exhibit MMM, Pl. Ex. 31.)
Melgoza recalls that Schopp told her that she [Melgoza] “let things happen to her” and that she
should go back to Dr. Bianco to “teach him how to be a better leader.” (Id.; Exhibit B 203:16-
204:1)




                                                  51
RESPONSE:

       Rush admits that Plaintiff testified that she reported Dr. Bianco’s comments to Schopp,

and that she testified that she recalled that Schopp told her that she “let things happen to her” and

that she should go back to Dr. Bianco to “teach him how to be a better leader.”

       The documents cited do not support the remaining statements in this paragraph. Malec,

191 F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”). Further, Plaintiff failed to authenticate Exhibit L, Exhibit M and Group Exhibit

MMM because she failed to submit evidence “sufficient to support a finding that the item is what

the proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff

failed to lay any foundation for the admission of Exhibit L, Exhibit M and Group Exhibit MMM

which constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).

       77.    On April 7, 2017, Melgoza met with Peterson. (Exhibit M.) Melgoza informed
him that Rush was displaying “Trump era” behaviors against Latinos. (Id.; Exhibit PPPP.)

RESPONSE:

       The documents cited do not support this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”) Further, Plaintiff failed

to authenticate Exhibit M because she failed to submit evidence “sufficient to support a finding

that the item is what the proponent claims it is” in accordance with Federal Rule of Evidence

901. Moreover, Plaintiff failed to lay any foundation for the admission of Exhibit M which

constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).



                                                  52
        78.   On April 19, 2017, Antonio Bianco removed Melgoza’s oversight/supervision of
breast-imaging and assigned it to Shawnda Mays-Jackson, an individual without breast-imaging
experience. (Exhibit B 143:2-10; Exhibit L; Exhibit HHH; Group Exhibit MMM, P00001266.)

RESPONSE:

       The documents cited do not support this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”) Further, Plaintiff failed

to authenticate Exhibit L, Exhibit HHH and Group Exhibit MMM because she failed to submit

evidence “sufficient to support a finding that the item is what the proponent claims it is” in

accordance with Federal Rule of Evidence 901. Moreover, Plaintiff failed to lay any foundation

for the admission of Exhibit L, Exhibit HHH and Group Exhibit MMM which constitute

inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as

hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in

assessing a motion for summary judgment.”).

       B.      Rush’s Retaliation Escalates after Melgoza Files Her EEOC Charge.

        79.    Melgoza filed her Charge of Discrimination (“Charge”) with the EEOC on May 8,
2017 (“Charge”), which included detailed allegations of discrimination and retaliation committed
against her by Rush executives Dandorph, Mulroe, Dr. Bianco, and Dr. DeCresce. (Exhibit B
143:22-144:5; Exhibit QQQQ, p. 2.) Rush HR informed Dandorph about Melgoza’s Charge
within a month or two after Melgoza filed it. (Exhibit C 94:23-95:8.) Dandorph was “offended”
by Melgoza’s accusations of misconduct against him contained in the Charge. (Exhibit C 97:20-
98:1.)

RESPONSE:

       Rush admits the first sentence in this paragraph. Rush admits the second and third

sentences in this paragraph, but they are entirely immaterial to Plaintiff’s claims. De, 912 F.

Supp. 2d at 712 (A statement of additional facts must be limited to material facts.) For purposes

of completeness, however, Dandorph was offended by Plaintiff’s accusations of misconduct

against him in the Charge “by the fact that they were inaccurate.” (Exhibit C 97:20-98:1.)




                                                  53
          80.    Schopp believes that Mulroe knew about Melgoza’s lawsuit. (Exhibit O 212:20-
213:1.)

RESPONSE:

          This statement is purely speculative and conclusory as to what Mulroe knew about

Plaintiff’s lawsuit. Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill. 2009) (“The

purpose of Rule 56.1 statements is…not to make factual or legal arguments.”); De, 912 F. Supp.

2d at 713 (A statement of additional facts is not the proper province of conclusory allegations).F.

Supp. 2d

        81.      On September 6, 2017, less than five months after Melgoza filed her EEOC
Charge and less than a week after she filed this lawsuit, she attended a dinner with the cancer
center staff, including Dr. DeCresce. (Exhibit B 210:21-211:22; Group Exhibit MMM, Pl. Ex.
26; Exhibit RRRR.) When he walked in, he went out of his way to avoid sitting next to Melgoza,
even though the only open seat at the table was next to her. (Id., Exhibit B 211:22-212:17.) He
instead pulled up a chair on the other side of the table. (Id.)

RESPONSE:

          Rush admits that Plaintiff went to a holiday party with the cancer center staff, including

Dr. DeCresce.

          As for the remainder of this paragraph, the documents cited do not support the remainder

of the first sentence of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not

properly supported by citation to the record are nullities.”). The second and third sentences of

this paragraph are conclusory. De, 912 F. Supp. 2d at 713 (A statement of additional facts is not

the proper province of conclusory allegations). Further, Plaintiff failed to authenticate Group

Exhibit MMM and Exhibit RRRR because she failed to submit evidence “sufficient to support a

finding that the item is what the proponent claims it is” in accordance with Federal Rule of

Evidence 901. Moreover, Plaintiff failed to lay any foundation for the admission of Group

Exhibit MMM and Exhibit RRRR which constitute inadmissible hearsay. See Alexander, 217 F.




                                                   54
Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A]

court may consider only admissible evidence in assessing a motion for summary judgment.”).

       82.      Melgoza was removed from budgets that were under her control with the
expectation of meeting deadlines. (Exhibit B 413:16-414:3; Group Exhibit MMM, P00001256.)
Melgoza notified her supervisors Nedved and Ellis that the blockage of budgets prevented her
from fulfilling her job and meeting expectations. (Id.)

RESPONSE:

       The documents cited do not support this paragraph. Malec, 191 F.R.D. at 583 (“Factual

allegations not properly supported by citation to the record are nullities.”). Further, Plaintiff

failed to authenticate Exhibit MMM because she failed to submit evidence “sufficient to support

a finding that the item is what the proponent claims it is” in accordance with Federal Rule of

Evidence 901. Moreover, Plaintiff failed to lay any foundation for the admission of Exhibit

MMM which constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3

(plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider

only admissible evidence in assessing a motion for summary judgment.”).

        83.    On October 23, 2017, Melgoza applied for the position of Administrator of the
Cancer Service Line after learning that another employee, Matt Goldstein, was in the process of
interviewing for it. (Exhibit HHH; Group Exhibit MMM, Pl. Ex. 20, P00001175, 1182-1188.)

RESPONSE:

       Plaintiff has failed to support this paragraph with admissible evidence. Malec, 191 F.R.D.

at 583 (“Factual allegations not properly supported by citation to the record are nullities.”).

Plaintiff failed to authenticate Exhibit HHH and Group Exhibit MMM because she failed to

submit evidence “sufficient to support a finding that the item is what the proponent claims it is”

in accordance with Federal Rule of Evidence 901. Further, Plaintiff failed to lay any foundation

for the admission of Exhibit HHH and Group Exhibit MMM which constitute inadmissible

hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay);



                                                  55
Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing

a motion for summary judgment.”).

        84.    Melgoza subsequently had multiple interviews, including interviews with Dr.
DeCresce and Dandorph. (Exhibit HHH, Group Exhibit MMM, Pl. Ex. 20, P00001175, 1190-
1203.) Dandorph did not recuse himself from the interview and testified that he did not see an
ethical problem with doing so. (Exhibit C 107:4-107:19.)

RESPONSE:

       Rush admits that Dandorph did not recuse himself from the interview.

       As for the remainder of this paragraph, Plaintiff has failed to support the first sentence

and the remainder of the second sentence of this paragraph with admissible evidence. Malec, 191

F.R.D. at 583 (“Factual allegations not properly supported by citation to the record are

nullities.”). Further, Plaintiff failed to authenticate Exhibit HHH and Group Exhibit MMM

because she failed to submit evidence “sufficient to support a finding that the item is what the

proponent claims it is” in accordance with Federal Rule of Evidence 901. Moreover, Plaintiff

failed to lay any foundation for the admission of Exhibit HHH and Group Exhibit MMM which

constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”). Group Exhibit MMM which appears to

contain hearsay statements. See Lupescu v. Napolitano, 700 F. Supp. 2d at 967.

        85.     As part of Schopp and Wallace’s investigation (the “Report”) into Melgoza’s
report that Dr. DeCresce wore a Donald Trump mask during her interview for the Administrator
of the Cancer Service Line position, Schopp and Wallace interviewed Dr. DeCresce on
December 4, 2017 and December 5, 2017. (Exhibit SSSS.) As part of the investigation, Dr.
DeCresce was informed of the specific allegations in Melgoza’s complaint. (Id.) Dr. Peter Jokich
was also interviewed, and he confirmed that Melgoza disclosed to him that Dr. DeCresce wore a
Trump Mask on the same day as the interview. (Id.; Exhibit O 195:8-18.)




                                                56
RESPONSE:

        Rush admits this paragraph, except that the documents cited do not support that Dr.

Jokich confirmed that Melgoza disclosed to him that Dr. DeCresce wore a Trump mask “on the

same day as the interview.” Malec, 191 F.R.D. at 583 (“Factual allegations not properly

supported by citation to the record are nullities.”).

       86.    The Report, dated December 28, 2017, refers to the Administrator of the Cancer
Service Line position as the CAO Cancer Center position. (Exhibit SSSS.)

RESPONSE:

        Rush admits that the Report, dated December 28, 2017, refers to the CAO Cancer Center

position. Further, however, the documents cited do not support the remainder of this paragraph.

Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by citation to the record

are nullities.”)

       87.     Melgoza recalls that on December 26, 2017, Schopp informed her that the
Administrator of the Cancer Service Line position was being put on hold, revamped and
outsourced to a national search firm. (Exhibit HHH; Group Exhibit MMM, P00001231-
P00001233.)

RESPONSE:

        Plaintiff misrepresents the record evidence related to this statement, as the cancer service

line position was not filled in 2017 because none of the internal candidates were qualified.

(Exhibit O 187:19-188:3) As a result, in May 2018, Rush retained Korn Ferry to search for an

executive to fill the CAO, oncology service line position at Rush. (Exhibit O 188:3-4, 206:5-13;

Exhibit DD 23:5-8.) Further, Plaintiff has failed to support this paragraph with admissible

evidence. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by citation to

the record are nullities.”). Plaintiff failed to authenticate Exhibit HHH and Group Exhibit MMM

because she failed to submit evidence “sufficient to support a finding that the item is what the

proponent claims it is” in accordance with Federal Rule of Evidence 901. Further, Plaintiff failed


                                                  57
to lay any foundation for the admission of Exhibit HHH and Group Exhibit MMM which

constitute inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes

excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible

evidence in assessing a motion for summary judgment.”).

       C.      Rush Retitles the Administrator of the Cancer Service Line Position and
               Outsources the Job Search to Korn Ferry.

      88.     On April 28, 2018, Melgoza applied for the System Chief Administrator Officer,
Oncology Service Line position. (Exhibit UU; Exhibit HHHH; Group Exhibit MMM,
P00001173.) The job description for the position is nearly identical to the job description for the
“Administrator of the Cancer Service Line” position. (Exhibit TTTT; Exhibit UUUU.)

RESPONSE:

       Rush admits the first sentence of this paragraph, except that the documents cited do not

support that Melgoza applied for the “System Chief Administrator Officer, Oncology Service

Line” position. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by citation

to the record are nullities.”) Further, the documents cited do not support the second sentence in

this paragraph. Moreover, Plaintiff failed to authenticate Group Exhibit MMM because she failed

to submit evidence “sufficient to support a finding that the item is what the proponent claims it

is” in accordance with Federal Rule of Evidence 901. Plaintiff also failed to lay any foundation

for the admission of Group Exhibit MMM which constitutes inadmissible hearsay. See

Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay); Lupescu, 700 F.

Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing a motion for

summary judgment.”).

        89.    On May 3, 2018, Wallace informed Melgoza that the System Chief Administrator
Officer, Oncology Service Line position had been referred to the executive search firm Korn
Ferry. (Exhibit HHH; Group Exhibit MMM, P00001241.)




                                                58
RESPONSE:

       Plaintiff has failed to support this paragraph with admissible evidence. Malec, 191 F.R.D.

at 583 (“Factual allegations not properly supported by citation to the record are nullities.”).

Specifically, Plaintiff failed to authenticate Exhibit HHH and Group Exhibit MMM because she

failed to submit evidence “sufficient to support a finding that the item is what the proponent

claims it is” in accordance with Federal Rule of Evidence 901. Further, Plaintiff failed to lay any

foundation for the admission of Exhibit HHH and Group Exhibit MMM which constitutes

inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as

hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in

assessing a motion for summary judgment.”).

        90.     Korn Ferry met with Dandorph and other Rush Executives to discuss the role
description and criteria. (Exhibit DD 24:22-30:19.) Dandorph opted not to consider Melgoza for
the position. (Exhibit DD 24:22-30:19.)

RESPONSE:

       Rush admits the first sentence in this paragraph. The documents cited do not support the

second sentence in this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly

supported by citation to the record are nullities.”).

       91.      Dennis Basara (“Basara”) confirmed that he thought Melgoza had potential for
leadership, or otherwise she would not have been on the list of candidates submitted to Rush.
(Exhibit DD 50:9-21.) Basara “was impressed” with Melgoza’s background and experience. (Id.)

RESPONSE:

       This statement is entirely immaterial to Plaintiff’s claims. De, 912 F. Supp. 2d at 712 (A

statement of additional facts must be limited to material facts.).

XI.    Rush Continues to Promote Less Qualified Men and/or Non-Mexicans.

        92.     Since her demotion, Melgoza has applied for several AVP and Vice President
positions that were filled by men and/or non-Mexican Americans. (Exhibit UU; Exhibit HHH;
Group Exhibit MMM, P00001172, P00002053.)


                                                  59
RESPONSE:

       Rush admits that Melgoza has applied for other AVP and VP positions.

       As for the remainder of this paragraph, The documents cited do not support the remainder

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). Further, whether Melgoza was “demoted” is conclusory.

Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill. 2009) (“The purpose of Rule 56.1

statements is…not to make factual or legal arguments.”); De, 912 F. Supp. 2d at 713 (A

statement of additional facts is not the proper province of conclusory allegations). Moreover,

Plaintiff failed to authenticate Exhibit HHH and Group Exhibit MMM because she failed to

submit evidence “sufficient to support a finding that the item is what the proponent claims it is”

in accordance with Federal Rule of Evidence 901. Plaintiff also has failed to lay any foundation

for the admission of Exhibit HHH and Group Exhibit MMM which constitute inadmissible

hearsay. See Alexander, 217 F. Supp. 2d at 882-3 (plaintiff’s notes excluded as hearsay);

Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider only admissible evidence in assessing

a motion for summary judgment.”).

       93.     Many of Rush’s current female Vice Presidents or Chief Administrative Officers
were hired or promoted to the position after Melgoza filed her lawsuit, including Richa Gupta
and Vanessa Stacks. (Group Exhibit MMM, P00002220; Exhibit VVVV.)

RESPONSE:

       Rush admits that Vanessa Stacks was promoted to a VP position after Melgoza filed her

lawsuit.

       The remainder of this paragraph, constitutes Plaintiff’s legal argument.. Siegel v. Shell

Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill. 2009) (“The purpose of Rule 56.1 statements is…not

to make factual or legal arguments.”); De, 912 F. Supp. 2d at 713 (A statement of additional

facts is not the proper province of conclusory allegations). Further, the documents cited do not


                                                60
support the remainder of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not

properly supported by citation to the record are nullities.”) Moreover, Plaintiff has failed to

support this paragraph with admissible evidence. Malec, 191 F.R.D. at 583 (“Factual allegations

not properly supported by citation to the record are nullities.”). Specifically, Plaintiff failed to

authenticate Group Exhibit MMM because she failed to submit evidence “sufficient to support a

finding that the item is what the proponent claims it is” in accordance with Federal Rule of

Evidence 901. Plaintiff also has failed to lay any foundation for the admission of Group Exhibit

MMM which constitutes inadmissible hearsay. See Alexander, 217 F. Supp. 2d at 882-3

(plaintiff’s notes excluded as hearsay); Lupescu, 700 F. Supp. 2d at 967 (“[A] court may consider

only admissible evidence in assessing a motion for summary judgment.”).

        94.     In 2019, Katie Struck (“Struck”) was appointed as Acting Vice President and
Chief Administrative Officer, Oncology Service Line. (Exhibit YY.) Struck joined Rush in 2008
as an assistant general counsel in the Office of Legal Affairs. (Exhibit II; Exhibit YY.) She was
not recommended by Korn Ferry as part of the national search for a cancer executive. (Exhibit
DD 38:19-39:1.)

RESPONSE:

        Rush admits this paragraph, except that Exhibit II does not support the second sentence

of this paragraph. Malec, 191 F.R.D. at 583 (“Factual allegations not properly supported by

citation to the record are nullities.”). In addition, for purposes of completeness, Struck was

“promoted a number of times, most recently from deputy general counsel to vice president,

integrated solutions and optimization, in July 2017.” (Exhibit YY, P00002261.) She earned her

law degree from Michigan State University. (Exhibit YY, P00002261.)

XII.    Defendant’s Waiver.

       95.     On August 7, 2018, Defendant filed its Answer to Plaintiff’s Amended
Complaint. (Dkt. 45, Exhibit AAA.) Defendant’s Answer did not raise failure to exhaust
administrative remedies as an affirmative defense. (Id.)




                                                  61
RESPONSE:

       Rush admits that it filed its answer on August 7, 2018. Rush states that the remainder of

this paragraph constitutes Plaintiff’s legal argument and thus is not proper in a Rule 56.1

statement of facts; Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 830 (N.D. Ill. 2009) (“The

purpose of Rule 56.1 statements is…not to make factual or legal arguments.”); and Rush’s

affirmative defenses included that “Plaintiff’s claims are barred to the extent relief is sought for

actions outside the scope of her EEOC charge.”

DATED: February 5, 2020                        Respectfully submitted,

                                               RUSH UNIVERSITY MEDICAL CENTER,

                                               By: /s/ James C. Goodfellow, Jr.
Amanda A. Sonneborn                                    One of its Attorneys
James C. Goodfellow, Jr.
Thomas Horan
SEYFARTH SHAW LLP
233 S. Wacker Drive, Suite 8000
Chicago, Illinois 60606
Telephone: (312) 460-5000
Facsimile: (312) 460-7000
E-mail: asonneborn@seyfarth.com
jgoodfellow@seyfarth.com
thoran@seyfarth.com

Attorneys for Rush University Medical Center




                                                 62
                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney, does hereby certify that he served the foregoing document

with the Clerk of the Court for filing and uploading to the CM/ECF system, which will send

notification of such filing to the following at their e-mail addresses on file with the Court:

                                       Ashley Lauren Orler
                                      Rebekah Susan Mintzer
                                       Melanie Elysia Baker
                                     Golan Christie Taglia LLP
                                       70 W. Madison Street
                                             Suite 1500
                                        Chicago, IL 60602
                                           312-263-2300
                                          alorler@gct.law
                                        rsmintzer@gct.law
                                         mebaker@gct.law

                                        Counsel for Plaintiff
                                         Norma Melgoza



                                                /s/ James C. Goodfellow, Jr.
                                               James C. Goodfellow, Jr.




                                                 63
